Exhibit 10.4

EXECUTION COPY

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TMCT II, LLC

 

Dated as of September 22, 2006


--------------------------------------------------------------------------------


 

ARTICLE I DEFINED TERMS

 

1

 

 

 

Section 1.1 Definitions

 

1

Section 1.2 Headings

 

6

 

 

 

ARTICLE II FORMATION AND TERM

 

6

 

 

 

Section 2.1 Formation

 

6

Section 2.2 Name

 

7

Section 2.3 Term

 

7

Section 2.4 Registered Agent and Office

 

7

Section 2.5 Principal Place of Business

 

7

Section 2.6 Qualification in Other Jurisdictions

 

7

 

 

 

ARTICLE III PURPOSE AND POWERS OF THE COMPANY

 

7

 

 

 

Section 3.1 Purpose

 

7

Section 3.2 Powers of the Company

 

8

Section 3.3 Limitations on Company Powers

 

9

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS, INTERESTS AND CAPITAL ACCOUNTS

 

10

 

 

 

Section 4.1 Capital Contributions

 

10

Section 4.2 Member’s Interest

 

10

Section 4.3 Capital Accounts

 

10

 

 

 

ARTICLE V MEMBERS

 

11

 

 

 

Section 5.1 Powers of Members

 

11

Section 5.2 Reimbursements

 

11

Section 5.3 Partition

 

11

Section 5.4 Assignments by and Withdrawal of Members

 

11

 

 

 

ARTICLE VI MANAGEMENT

 

13

 

 

 

Section 6.1 Management of the Company

 

13

Section 6.2 Powers of the Managing Member

 

13

Section 6.3 Investment Committee

 

14

Section 6.4 Trusts Portfolio Committee

 

16

Section 6.5 Actions Requiring Mutual Agreement

 

16

Section 6.6 Reliance by Third Parties

 

16

 

 

 

ARTICLE VII MEETINGS OF MEMBERS

 

17

 

 

 

Section 7.1 Meetings of the Members

 

17

Section 7.2 Place of Meetings; Participation by Telephone

 

17

Section 7.3 Notice of Meetings

 

17

Section 7.4 Action Without Meeting

 

17

 

 

 

ARTICLE VIII ALLOCATIONS

 

17

 

 

 

Section 8.1 Allocations of Profits and Losses

 

17

Section 8.2 Regulatory Allocations

 

18

Section 8.3 Tax Allocations; Section 704(c) of the Code

 

18

 

 

 

ARTICLE IX DISTRIBUTIONS

 

19

 

 

 

Section 9.1 Distributions Generally

 

19

Section 9.2 Trusts Portfolio

 

19

Section 9.3 Tax Distributions

 

19

Section 9.4 Liquidating Distributions

 

20

Section 9.5 Limitation on Distributions

 

20

 

 

 

ARTICLE X BOOKS AND RECORDS

 

21

 

 

 

Section 10.1 Books, Records and Financial Statements

 

21

 

i


--------------------------------------------------------------------------------




 

Section 10.2 Accounting Method

 

22

Section 10.3 Audit

 

22

 

 

 

ARTICLE XI TAX MATTERS

 

22

 

 

 

Section 11.1 Tax Matters Member

 

22

Section 11.2 Right to Make Section 754 Election

 

23

Section 11.3 Taxation as Partnership

 

23

 

 

 

ARTICLE XII LIABILITY, EXCULPATION AND INDEMNIFICATION

 

23

 

 

 

Section 12.1 Liability

 

23

Section 12.2 Exculpation

 

23

Section 12.3 Duties and Liabilities of Covered Persons

 

24

Section 12.4 Indemnification

 

24

Section 12.5 Expenses

 

24

Section 12.6 Insurance

 

25

Section 12.7 Outside Business

 

25

 

 

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

 

25

 

 

 

Section 13.1 Dissolution

 

25

Section 13.2 Notice of Dissolution

 

25

Section 13.3 Liquidation

 

25

Section 13.4 Termination

 

26

Section 13.5 Claims of the Members

 

26

 

 

 

ARTICLE XIV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MEMBERS

 

26

 

 

 

Section 14.1 Representations

 

26

Section 14.2 Confidentiality

 

27

 

 

 

ARTICLE XV MISCELLANEOUS

 

27

 

 

 

Section 15.1 Amendments

 

27

Section 15.2 Notices

 

28

Section 15.3 Failure to Pursue Remedies

 

28

Section 15.4 Cumulative Remedies

 

28

Section 15.5 Binding Effect

 

28

Section 15.6 Interpretation

 

28

Section 15.7 Severability

 

28

Section 15.8 Counterparts

 

28

Section 15.9 Integration

 

28

Section 15.10 Governing Law

 

29

Section 15.11 Consent to Jurisdiction and Forum Selection

 

29

Section 15.12 Attorneys’ Fees

 

29

 

ii


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TMCT II, LLC

This Second Amended and Restated Limited Liability Company Agreement of TMCT II,
LLC (the “Company”) is made as of September 22, 2006 (this “Agreement”), by and
among:

A.                                   Tribune Company, a Delaware corporation
(“Tribune”), Fortification Holdings Corporation, a Delaware corporation
(“Fortification”), Wick Holdings Corporation, a Delaware corporation (“Wick”),
Eagle New Media Investments, LLC, a Delaware limited liability company
(“Eagle 1”), and Eagle Publishing Investments, LLC, a Delaware limited liability
company (“Eagle 2,” and collectively with Tribune, Fortification, Wick and
Eagle 1, the “Tribune Members”), and

B.                                     Chandler Trust No. 1 (“Trust 1”) and
Chandler Trust No. 2 (“Trust 2”), as Members of the Company.

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq., as amended
from time to time (the “Delaware Act”), by filing a Certificate of Formation of
the Company with the office of the Secretary of State of the State of Delaware
on August 26, 1999 and entering into a Limited Liability Company Agreement (as
amended and restated on September 3, 1999, the “Initial Agreement”); and

WHEREAS, the Members wish to amend and restate the Initial Agreement of the
Company in its entirety.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:


ARTICLE I


DEFINED TERMS


SECTION 1.1                                   DEFINITIONS.  UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE TERMS DEFINED IN THIS ARTICLE I SHALL, FOR THE PURPOSES
OF THIS AGREEMENT, HAVE THE MEANINGS HEREIN SPECIFIED.

“Affiliate” means with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person, including (A) all lineal descendants and spouses of such
Person; (B) all trusts for the benefit of such Person or any person described in
clause (A) and the trustees of such trusts; (C) all trustees or other legal
representatives of such Person or any person or trust described in clauses (A)
or (B); (D) all partnerships, corporations, limited liability companies or other
entities controlling, controlled by or under common control with such Person or
any person, trust or other entity described in clauses (A), (B) or (C). 
“Control” for these purposes shall mean the possession,


--------------------------------------------------------------------------------




 

direct or indirect, of the power to direct or cause the direction of the
management and policies of any person or entity, whether through the ownership
of voting securities, by contract, or otherwise.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company, as further amended, modified, supplemented or restated from time
to time.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(I)                                     CREDIT TO SUCH CAPITAL ACCOUNT ANY
AMOUNTS WHICH SUCH MEMBER IS OBLIGATED TO RESTORE PURSUANT TO ANY PROVISION OF
THIS AGREEMENT OR IS DEEMED TO BE OBLIGATED TO RESTORE PURSUANT TO THE
PENULTIMATE SENTENCES OF TREASURY REGULATIONS SECTIONS 1.704-2(G)(1) AND
1.704-2(I)(5); AND

(II)                                  DEBIT TO SUCH CAPITAL ACCOUNT THE ITEMS
DESCRIBED IN SECTIONS 1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) AND
1.704-1(B)(2)(II)(D)(6) OF THE TREASURY REGULATIONS.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith.

“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of Section 4.3 hereof.  Each
Member’s Capital Account as of the date hereof is set forth in Schedule A
attached hereto.

“Capital Contribution” means, with respect to any Member, the aggregate value of
cash and the initial Gross Asset Value of any property (other than cash)
contributed to the Company pursuant to Section 4.1 of the Initial Agreement.

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding federal tax statute enacted after the date of this Agreement.

“Company” means TMCT II, LLC, the limited liability company formed under and
pursuant to the Delaware Act and this Agreement.

“Covered Person” means (i) any Member, any Affiliate of a Member or any
officers, directors, trustees, shareholders, beneficiaries, partners, employees,
representatives or agents of a Member or its respective Affiliates, (ii) any
officer of the Company, or (iii) any employee or agent of the Company or its
Affiliates who is designated as a Covered Person by the Managing Member.

2


--------------------------------------------------------------------------------




 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as amended from time to time.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable under
the Code with respect to an asset for such Fiscal Year or other period;
provided, however, that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year or other period, Depreciation shall be an amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction with respect to such asset for
such Fiscal Year or other period bears to such beginning adjusted tax basis; and
provided further, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such Fiscal Year or other period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Managing Member.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.

“Fiscal Year” means (i) a twelve (12) month period commencing on January 1 and
ending on December 31, or (ii) any portion of the period described in clause (i)
of this sentence for which the Company is required to allocate items of Company
income, gain, expense, loss or deduction pursuant to Article VIII hereof.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:


(A)                                  THE INITIAL GROSS ASSET VALUE OF ANY ASSET
CONTRIBUTED BY A MEMBER TO THE COMPANY SHALL BE THE GROSS FAIR MARKET VALUE OF
SUCH ASSET, AS SET FORTH ON SCHEDULE A HERETO;


(B)                                 THE GROSS ASSET VALUE OF ALL COMPANY ASSETS
SHALL BE ADJUSTED TO EQUAL THEIR RESPECTIVE GROSS FAIR MARKET VALUES, AS
DETERMINED BY THE MANAGING MEMBER, AS OF THE FOLLOWING TIMES:  (I) THE
DISTRIBUTION BY THE COMPANY TO A MEMBER OF MORE THAN A DE MINIMIS AMOUNT OF
COMPANY ASSETS AS CONSIDERATION FOR PART OR ALL OF SUCH MEMBER’S INTEREST;
(II) THE CONTRIBUTION TO THE COMPANY BY A MEMBER OF MORE THAN A DE MINIMIS
AMOUNT OF ASSETS IN EXCHANGE FOR AN INTEREST; AND (III) THE LIQUIDATION OF THE
COMPANY WITHIN THE MEANING OF TREASURY REGULATION § 1.704-1(B)(2)(II)(G); AND


(C)                                  THE GROSS ASSET VALUE OF ANY COMPANY ASSET
DISTRIBUTED TO ANY MEMBER SHALL BE THE GROSS FAIR MARKET VALUE OF SUCH ASSET ON
THE DATE OF DISTRIBUTION, AS DETERMINED BY THE MANAGING MEMBER.

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a) or paragraph (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing items of income, gain, expense, loss or deduction.

“Interest” means, with respect to any Member at any time, a Member’s limited
liability company interest in the Company, which represents a Member’s share of
the items of

3


--------------------------------------------------------------------------------




 

income, gain, expense, loss or deduction of the Company, as provided in
Article VIII, and a Member’s right to receive distributions of the Company’s
assets, as provided in Article IX, including a Member’s right to any and all
benefits to which such Member may be entitled as provided in this Agreement,
together with the obligations of such Member to act in accordance  with all of
the terms and provisions of this Agreement and the Delaware Act.

“Investment Committee” means the Investment Committee appointed by the Members
in accordance with Section 6.3.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time and any successor statute thereto.

“Managing Member” means the Member appointed to manage the affairs of the
Company pursuant to Section 6.1, which shall be Trust 1.  The Managing Member
shall be deemed to be a “manager” within the meaning of the Delaware Act.

“Member” means one or more of Trust 1, Trust 2 or any of the Tribune Members
individually, when acting in the capacity of each as a member of the Company and
includes any other Person admitted to the Company as a Member of the Company in
accordance with this Agreement, and “Members” means Trust 1, Trust 2 and each of
the Tribune Members and includes any other Person admitted to the Company as a
Member of the Company in accordance with this Agreement, collectively, when
acting in their capacities as members of the Company.  For all purposes of the
Delaware Act, all Members shall constitute a single class or group of members.

“Mutual Agreement” means the agreement of (i) Tribune, or, if Tribune is no
longer a Member or, if no Tribune Affiliate is a Member, the Members holding a
majority in interest, if any, of the Interests initially held by the Tribune
Members on the date hereof, and (ii) (A) each of Trust 1 and Trust 2 until the
Trust Termination, (B) thereafter, the Representatives; (C) provided, however,
if Trust 1 and Trust 2 and each of their respective Transferees through a
Permitted Disposition are no longer Members of the Company, the holders, if any,
of a majority in interest of the Interests initially held by the Trust Members.

“Other Tribune Members” means Eagle 1, Eagle 2, Fortification, Wick and any
successors in interest to Eagle 1, Eagle 2, Fortification or Wick who acquire
their interests in a Permitted Disposition.

“Percentage Interest” means, with regard to each Member, the percentage set
forth opposite its name on Schedule A attached hereto.

“Permitted Disposition” means a Transfer (a) of a Tribune Member’s Interest by a
Tribune Member to another Tribune Member or to one or more Affiliates of such
Tribune Member, (b) by a Tribune Member, at any time, to any Person reasonably
acceptable to the Managing Member (provided that if any such consent of the
Managing Member is sought prior to the first anniversary of the date hereof,
such Person must be acceptable to the Managing Member in its sole discretion),
(c) in whole or in part by Trust 1 or Trust 2 to any sub-trust with the same
trustees as, and with a term measured by the same lives as, Trust 1 or Trust 2,
respectively, or (d) upon the Trust Termination, in whole or in part by Trust 1
or Trust 2 or by

4


--------------------------------------------------------------------------------




 

any sub-trust that received its Interest pursuant to a Permitted Disposition to
the beneficiaries of such Trusts or sub-trusts; provided that any such Transfer
pursuant to clauses (a) and (b) must include a Transfer of such Tribune Member’s
entire Interest in order to be deemed a Permitted Disposition.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“Portfolio” means any Securities owned by the Company as of the date hereof that
are not Tribune Shares and any Securities bought and sold by the Company
hereafter, in accordance with Section 6.3 under the direction of the Investment
Committee, that are not Tribune Shares.

“Representatives” means no less than two and no more than five Persons who shall
act as representatives of the Trust Members with respect to this Agreement and
the rights of Trust Members hereunder following the Trust Termination, who are
Trust Members and who are elected as such by Trust Members holding, in the
aggregate, a majority of the interest in the Company initially held by Trust 1
and Trust 2.  The presence of Trust Members holding a majority in interest of
the Interests initially held by the Trust Members shall be required to
constitute a quorum for the transaction of business to elect Representatives. 
All matters shall be deemed approved by the Trust Members at any meeting duly
called and held, a quorum being present, by the affirmative vote of Trust
Members holding a majority in interest of the Interests initially held by the
Trust Members.  Any action required or permitted to be taken at any meeting of
the Trust Members may be taken without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by Trust
Members holding a majority in interest of the Interests initially held by the
Trust Members and such written consent is filed with the minutes of the Trust.

“SEC” means the Securities and Exchange Commission or any successor entity
charged with enforcing the Securities Act.

“Securities” shall mean capital stock, limited or general partnership interests,
limited liability company interests, bonds, notes, debentures and other
obligations, investment contracts and other instruments or evidences of
indebtedness commonly referred to as securities and any rights, warrants and
options related thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute thereto.

“Tax Matters Member” shall be the Member designated to act as Tax Matters Member
pursuant to Section 11.1(b), which shall be Trust 1.

“Transfer” shall have the meaning set forth in Section 5.4 of the Agreement. 
The terms “Transferring,” “Transferor,” “Transferee” and “Transferred” shall
have meanings correlative to the meaning of “Transfer.”

5


--------------------------------------------------------------------------------




 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Tribune Shares” means (a) any shares of the common stock or preferred stock of
Tribune owned by the Company as of the date hereof, (b) any shares of the common
stock or preferred stock of Tribune issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, any shares of common stock or preferred stock of Tribune owned
by the Company and (c) any other shares of common stock or preferred stock of
Tribune owned or hereafter acquired by the Company.

“Trust Interest” means the Interest held by Trust Members.

“Trust Members” or “Trusts” means Trust 1, Trust 2 and any successors in
interest to Trust 1 or Trust 2 who acquire their interests in a Permitted
Disposition.

“Trusts Portfolio” means the properties purchased by the Company with the cash
transferred to such Trusts Portfolio pursuant to Section 9.2 hereof and other
properties bought and sold by the Company thereafter in accordance with Section
9.2 under the direction of the Trusts Portfolio Committee.

“Trust Termination” means the termination of Trust 1, Trust 2 and any sub-trust
thereof in accordance with their respective terms.


SECTION 1.2                                   HEADINGS.  THE HEADINGS AND
SUBHEADINGS IN THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE AND IDENTIFICATION
ONLY AND ARE IN NO WAY INTENDED TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE
SCOPE, EXTENT OR INTENT OF THIS AGREEMENT OR ANY PROVISION HEREOF.


ARTICLE II


FORMATION AND TERM


SECTION 2.1                                   FORMATION.


(A)                                  THE COMPANY WAS FORMED AS A LIMITED
LIABILITY COMPANY UNDER AND PURSUANT TO THE PROVISIONS OF THE DELAWARE ACT AND
THE MEMBERS AGREE THAT THE RIGHTS, DUTIES AND LIABILITIES OF THE MEMBERS SHALL
BE AS PROVIDED IN THE DELAWARE ACT, EXCEPT AS OTHERWISE PROVIDED HEREIN. 
PURSUANT TO SECTION 18-201(D) OF THE DELAWARE ACT, THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE DATE HEREOF.


(B)                                 THE NAME AND MAILING ADDRESS OF EACH MEMBER
AND THE AMOUNT CONTRIBUTED TO THE CAPITAL OF THE COMPANY SHALL BE LISTED ON
SCHEDULE A ATTACHED HERETO.  EACH MEMBER IS REQUIRED TO PROVIDE ANY CHANGES TO
ITS INFORMATION SET FORTH ON SCHEDULE A TO THE MANAGING MEMBER WHO SHALL BE
REQUIRED TO UPDATE SCHEDULE A FROM TIME TO TIME AS NECESSARY TO ACCURATELY
REFLECT THE INFORMATION THEREIN.

6


--------------------------------------------------------------------------------




 


(C)                                  THE MANAGING MEMBER OF THE COMPANY, AS AN
AUTHORIZED PERSON WITHIN THE MEANING OF THE DELAWARE ACT, SHALL EXECUTE, DELIVER
AND FILE ANY AND ALL AMENDMENTS OR RESTATEMENTS TO THE CERTIFICATE.


SECTION 2.2                                   NAME.  THE NAME OF THE LIMITED
LIABILITY COMPANY CONTINUED HEREBY AND FORMED BY THE FILING OF THE CERTIFICATE
IS TMCT II, LLC.  THE BUSINESS OF THE COMPANY MAY BE CONDUCTED UPON COMPLIANCE
WITH ALL APPLICABLE LAWS UNDER ANY OTHER NAME DESIGNATED BY THE MANAGING MEMBER
(OTHER THAN ANY NAME THAT INCLUDES THE WORD “TRIBUNE”).


SECTION 2.3                                   TERM.  THE TERM OF THE COMPANY
COMMENCED ON THE DATE OF THE FILING OF THE CERTIFICATE IN THE OFFICE OF THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AND SHALL CONTINUE PERPETUALLY
UNLESS THE COMPANY IS DISSOLVED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.  THE EXISTENCE OF THE COMPANY AS A SEPARATE LEGAL ENTITY SHALL
CONTINUE UNTIL CANCELLATION OF THE CERTIFICATE IN THE MANNER REQUIRED BY THE
DELAWARE ACT.


SECTION 2.4                                   REGISTERED AGENT AND OFFICE.  THE
COMPANY’S REGISTERED AGENT AND OFFICE IN DELAWARE SHALL BE CORPORATION SERVICE
COMPANY, 1013 CENTRE ROAD, WILMINGTON, COUNTY OF NEWCASTLE, DELAWARE 19805.  AT
ANY TIME, THE MANAGING MEMBER MAY DESIGNATE ANOTHER REGISTERED AGENT AND/OR
REGISTERED OFFICE.


SECTION 2.5                                   PRINCIPAL PLACE OF BUSINESS.  THE
PRINCIPAL PLACE OF BUSINESS OF THE COMPANY SHALL BE AT 350 WEST COLORADO BLVD.
SUITE 230, PASADENA, CALIFORNIA  91105.  AT ANY TIME, THE MANAGING MEMBER MAY
CHANGE THE LOCATION OF THE COMPANY’S PRINCIPAL PLACE OF BUSINESS; PROVIDED THAT
SUCH LOCATION IS WITHIN THE UNITED STATES OF AMERICA.


SECTION 2.6                                   QUALIFICATION IN OTHER
JURISDICTIONS.  THE MANAGING MEMBER SHALL CAUSE THE COMPANY TO BE QUALIFIED,
FORMED OR REGISTERED UNDER ASSUMED OR FICTITIOUS NAME STATUTES OR SIMILAR LAWS
IN ANY JURISDICTION IN WHICH THE COMPANY TRANSACTS BUSINESS IN WHICH SUCH
QUALIFICATION, FORMATION OR REGISTRATION IS REQUIRED OR DESIRABLE.  THE MANAGING
MEMBER, AS AN AUTHORIZED PERSON WITHIN THE MEANING OF THE DELAWARE ACT, SHALL
EXECUTE, DELIVER AND FILE ANY CERTIFICATES (AND ANY AMENDMENTS AND/OR
RESTATEMENTS THEREOF) NECESSARY FOR THE COMPANY TO QUALIFY TO DO BUSINESS IN A
JURISDICTION IN WHICH THE COMPANY MAY WISH TO CONDUCT BUSINESS.


ARTICLE III


PURPOSE AND POWERS OF THE COMPANY


SECTION 3.1                                   PURPOSE.  THE COMPANY IS FORMED
FOR THE OBJECT AND PURPOSE OF, AND THE NATURE OF THE BUSINESS TO BE CONDUCTED
AND PROMOTED BY THE COMPANY IS, ACQUIRING AND OWNING SECURITIES FOR INVESTMENT
PURPOSES AND MANAGING THE ASSETS OF THE COMPANY IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND ENGAGING IN ANY LAWFUL ACT OR ACTIVITY FOR
WHICH LIMITED LIABILITY COMPANIES MAY BE FORMED UNDER THE DELAWARE ACT WHICH IS
NECESSARY, CONVENIENT, DESIRABLE OR INCIDENTAL TO THE FOREGOING. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NOTHING SET FORTH HEREIN SHALL
BE CONSTRUED AS AUTHORIZING THE COMPANY TO POSSESS ANY PURPOSE OR POWER, OR TO
DO ANY ACT OR THING, FORBIDDEN BY LAW TO A LIMITED LIABILITY COMPANY FORMED
UNDER THE DELAWARE ACT.  THE MEMBERS INTEND THAT THE COMPANY SHALL CONDUCT ITS
BUSINESS IN A MANNER

7


--------------------------------------------------------------------------------




 

that will cause the Company to qualify at all times as an investment partnership
within the meaning of Section 731(c) of the Code.


SECTION 3.2                                   POWERS OF THE COMPANY.


(A)                                  THE COMPANY SHALL HAVE THE POWER AND
AUTHORITY TO TAKE ANY AND ALL ACTIONS NECESSARY, APPROPRIATE, PROPER, ADVISABLE,
CONVENIENT OR INCIDENTAL TO OR FOR THE FURTHERANCE OF THE PURPOSE SET FORTH IN
SECTION 3.1, INCLUDING, BUT NOT LIMITED TO, THE POWER:

(I)                                     TO CONDUCT ITS BUSINESS, CARRY ON ITS
OPERATIONS AND HAVE AND EXERCISE THE POWERS GRANTED TO A LIMITED LIABILITY
COMPANY BY THE DELAWARE ACT, ANY OTHER LAW, OR THIS AGREEMENT IN ANY STATE,
TERRITORY, DISTRICT OR POSSESSION OF THE UNITED STATES, OR IN ANY FOREIGN
COUNTRY THAT MAY BE NECESSARY, CONVENIENT OR INCIDENTAL TO THE ACCOMPLISHMENT OF
THE PURPOSE OF THE COMPANY;

(II)                                  TO ACQUIRE BY PURCHASE, LEASE,
CONTRIBUTION OF PROPERTY OR OTHERWISE, OWN, HOLD, OPERATE, MAINTAIN, FINANCE,
IMPROVE, LEASE, SELL, CONVEY, MORTGAGE, TRANSFER, DEMOLISH OR DISPOSE OF ANY
REAL OR PERSONAL PROPERTY THAT MAY BE NECESSARY, CONVENIENT OR INCIDENTAL TO THE
ACCOMPLISHMENT OF THE PURPOSE OF THE COMPANY;

(III)                               TO ENTER INTO, PERFORM AND CARRY OUT
CONTRACTS OF ANY KIND, INCLUDING, WITHOUT LIMITATION, CONTRACTS WITH ANY MEMBER
OR ANY AFFILIATE THEREOF, OR ANY AGENT OF THE COMPANY NECESSARY TO, IN
CONNECTION WITH, CONVENIENT TO, OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE
PURPOSE OF THE COMPANY;

(IV)                              TO INVEST AND REINVEST ITS FUNDS, AND TO TAKE
AND HOLD REAL AND PERSONAL PROPERTY FOR THE PAYMENT OF FUNDS SO INVESTED;

(V)                                 TO SUE AND BE SUED, COMPLAIN AND DEFEND, AND
PARTICIPATE IN ADMINISTRATIVE OR OTHER PROCEEDINGS, IN ITS NAME;

(VI)                              TO APPOINT EMPLOYEES AND AGENTS OF THE
COMPANY, AND DEFINE THEIR DUTIES AND FIX THEIR COMPENSATION;

(VII)                           TO INDEMNIFY ANY PERSON IN ACCORDANCE WITH THE
DELAWARE ACT AND TO OBTAIN ANY AND ALL TYPES OF INSURANCE;

(VIII)                        TO NEGOTIATE, ENTER INTO, RENEGOTIATE, EXTEND,
RENEW, TERMINATE, MODIFY, AMEND, WAIVE, EXECUTE, ACKNOWLEDGE OR TAKE ANY OTHER
ACTION WITH RESPECT TO ANY LEASE, CONTRACT OR SECURITY AGREEMENT IN RESPECT OF
ANY ASSETS OF THE COMPANY;

(IX)                                TO BORROW MONEY AND ISSUE EVIDENCES OF
INDEBTEDNESS, AND TO SECURE THE SAME BY A MORTGAGE, PLEDGE OR OTHER LIEN ON THE
ASSETS OF THE COMPANY;

(X)                                   TO PAY, COLLECT, COMPROMISE, LITIGATE,
ARBITRATE OR OTHERWISE ADJUST OR SETTLE ANY AND ALL OTHER CLAIMS OR DEMANDS OF
OR AGAINST THE COMPANY OR TO HOLD SUCH PROCEEDS AGAINST THE PAYMENT OF
CONTINGENT LIABILITIES;

8


--------------------------------------------------------------------------------




 

(XI)                                TO MAKE, EXECUTE, ACKNOWLEDGE AND FILE ANY
AND ALL DOCUMENTS OR INSTRUMENTS NECESSARY, CONVENIENT OR INCIDENTAL TO THE
ACCOMPLISHMENT OF THE PURPOSE OF THE COMPANY;

(XII)                             TO PURCHASE, TAKE, RECEIVE, SUBSCRIBE FOR OR
OTHERWISE ACQUIRE, OWN, HOLD, VOTE, USE, EMPLOY, SELL, MORTGAGE, LEND, PLEDGE,
OR OTHERWISE DISPOSE OF, AND OTHERWISE USE AND DEAL IN AND WITH, EQUITY
INTERESTS IN OR OBLIGATIONS OF DOMESTIC OR FOREIGN CORPORATIONS, ASSOCIATIONS,
GENERAL OR LIMITED PARTNERSHIPS (INCLUDING THE POWER TO BE ADMITTED AS A PARTNER
THEREOF AND TO EXERCISE THE RIGHTS AND PERFORM THE DUTIES CREATED THEREBY),
TRUSTS, LIMITED LIABILITY COMPANIES (INCLUDING THE POWER TO BE ADMITTED AS A
MEMBER OR APPOINTED AS A MANAGER THEREOF AND TO EXERCISE THE DUTIES CREATED
THEREBY), OR INDIVIDUALS OR DIRECT OR INDIRECT OBLIGATIONS OF THE UNITED STATES
OR OF ANY GOVERNMENT, STATE, TERRITORY, GOVERNMENTAL DISTRICT OR MUNICIPALITY OR
OF ANY INSTRUMENTALITY OF ANY OF THEM;

(XIII)                          TO LEND MONEY FOR ANY PROPER PURPOSE, TO INVEST
AND REINVEST ITS FUNDS, AND TO TAKE AND HOLD REAL AND PERSONAL PROPERTY FOR THE
PAYMENT OF FUNDS SO LOANED OR INVESTED; AND

(XIV)                         TO CEASE ITS ACTIVITIES AND CANCEL ITS
CERTIFICATE.


(B)                                 THE MANAGING MEMBER, SUBJECT TO ANY
LIMITATIONS SET FORTH IN THIS AGREEMENT, MAY AUTHORIZE ANY PERSON (INCLUDING,
WITHOUT LIMITATION, ANY OTHER MEMBER) TO ENTER INTO ANY AGREEMENT OR INSTRUMENT
ON BEHALF OF THE COMPANY AND TO PERFORM OR CAUSE TO BE PERFORMED THE COMPANY’S
OBLIGATIONS THEREUNDER.


(C)                                  THE COMPANY MAY MERGE WITH, OR CONSOLIDATE
INTO, ANOTHER DELAWARE LIMITED LIABILITY COMPANY OR OTHER BUSINESS ENTITY (AS
DEFINED IN SECTION 18-209(A) OF THE DELAWARE ACT) UPON THE CONSENT OF THE TRUST
MEMBERS.


(D)                                 NOTHING IN THIS SECTION 3.2 SHALL BE DEEMED
TO AUTHORIZE THE OFFICERS, THE INVESTMENT COMMITTEE OR THE MANAGING MEMBER TO
AUTHORIZE THE COMPANY TO TAKE ANY ACTION SET FORTH ABOVE IN THIS SECTION 3.2
WITHOUT THE REQUIRED APPROVAL OF THE MEMBERS OF THE INVESTMENT COMMITTEE
PURSUANT TO SECTION 6.3 OR THE MEMBERS PURSUANT TO SECTION 6.5 OR ANY OTHER
PROVISIONS OF THIS AGREEMENT.


(E)                                  NOTHING IN THIS SECTION 3.2 SHALL BE DEEMED
TO AUTHORIZE THE OFFICERS, THE INVESTMENT COMMITTEE OR THE MANAGING MEMBER TO
AUTHORIZE THE COMPANY TO ACQUIRE ANY ASSETS OR TAKE ANY OTHER ACTION, WITHOUT
MUTUAL AGREEMENT, THAT WOULD CAUSE THE COMPANY NOT TO QUALIFY AS AN INVESTMENT
PARTNERSHIP WITHIN THE MEANING OF SECTION 731(C) OF THE CODE.


SECTION 3.3                                   LIMITATIONS ON COMPANY POWERS. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF SECTION 3.2, THE COMPANY SHALL NOT
DO BUSINESS IN ANY JURISDICTION THAT WOULD JEOPARDIZE THE LIMITATION ON
LIABILITY AFFORDED TO THE MEMBERS UNDER THE DELAWARE ACT OR THIS AGREEMENT.

9


--------------------------------------------------------------------------------





ARTICLE IV


CAPITAL CONTRIBUTIONS, INTERESTS
AND CAPITAL ACCOUNTS


SECTION 4.1                                   CAPITAL CONTRIBUTIONS.

Each Member previously made a Capital Contribution pursuant to the Initial
Agreement.  No Member shall be required to make any additional Capital
Contribution to the Company.


SECTION 4.2                                   MEMBER’S INTEREST.  A MEMBER’S
INTEREST SHALL FOR ALL PURPOSES BE PERSONAL PROPERTY.  A MEMBER HAS NO INTEREST
IN SPECIFIC COMPANY PROPERTY.  ALL PROPERTY OF THE COMPANY, WHETHER REAL OR
PERSONAL, TANGIBLE OR INTANGIBLE, SHALL BE DEEMED TO BE OWNED BY THE COMPANY AS
AN ENTITY, AND NO MEMBER, INDIVIDUALLY, SHALL HAVE ANY DIRECT OWNERSHIP IN SUCH
PROPERTY.


SECTION 4.3                                   CAPITAL ACCOUNTS.


(A)                                  A SEPARATE CAPITAL ACCOUNT WILL BE
MAINTAINED FOR EACH MEMBER.


(B)                                 EACH MEMBER’S CAPITAL ACCOUNT WILL BE
INCREASED BY:

(I)                                     THE AMOUNT OF CASH CONTRIBUTED BY THE
MEMBER TO THE COMPANY;

(II)                                  THE GROSS ASSET VALUE OF REAL, PERSONAL,
TANGIBLE AND INTANGIBLE PROPERTY (OTHER THAN CASH) CONTRIBUTED BY THE MEMBER TO
THE COMPANY PURSUANT TO SECTION 4.1;

(III)                               ALLOCATIONS TO THE MEMBER OF ITEMS OF INCOME
OR GAIN (OTHER THAN ALLOCATIONS UNDER SECTION 8.3); AND

(IV)                              THE AMOUNT OF ANY LIABILITIES OF THE COMPANY
ASSUMED BY SUCH MEMBER OR LIABILITIES THAT ARE SECURED BY ANY PROPERTY
DISTRIBUTED TO SUCH MEMBER.


(C)                                  EACH MEMBER’S CAPITAL ACCOUNT WILL BE
DECREASED BY:

(I)                                     THE AMOUNT OF CASH DISTRIBUTED TO THE
MEMBER BY THE COMPANY;

(II)                                  THE GROSS ASSET VALUE OF PROPERTY (OTHER
THAN CASH) DISTRIBUTED TO THE MEMBER BY THE COMPANY;

(III)                               ALLOCATIONS TO THE MEMBER OF ITEMS OF
DEDUCTION, LOSS OR EXPENSE (OTHER THAN ALLOCATIONS UNDER SECTION 8.3); AND

(IV)                              (IV)                              THE AMOUNT
OF ANY LIABILITIES OF SUCH MEMBER ASSUMED BY THE COMPANY OR LIABILITIES THAT ARE
SECURED BY ANY PROPERTY CONTRIBUTED BY SUCH MEMBER.

10


--------------------------------------------------------------------------------




 


(D)                                 IN THE EVENT THE GROSS ASSET VALUE OF ANY
ASSET OF THE COMPANY IS ADJUSTED AS PROVIDED IN PARAGRAPH (B) UNDER THE
DEFINITION OF GROSS ASSET VALUE, ANY RESULTING GAIN OR LOSS SHALL BE ALLOCATED
AMONG THE MEMBERS IN ACCORDANCE WITH ARTICLE VIII.


(E)                                  IN THE EVENT OF A SALE OR EXCHANGE OF ALL
OR PART OF AN INTEREST, A PRO RATA PORTION OF THE CAPITAL ACCOUNT OF THE
TRANSFEROR SHALL BECOME THE CAPITAL ACCOUNT OF THE TRANSFEREE TO THE EXTENT IT
RELATES TO THE TRANSFERRED INTEREST IN ACCORDANCE WITH TREASURY REGULATION
SECTION 1.704-1(B)(2)(IV)(L).


(F)                                    THE MANNER IN WHICH CAPITAL ACCOUNTS ARE
TO BE MAINTAINED PURSUANT TO THIS SECTION 4.3 IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF CODE SECTION 704(B) AND THE TREASURY REGULATIONS PROMULGATED
THEREUNDER, INCLUDING, WITHOUT LIMITATION, TREASURY REGULATION
SECTION 1.704-1(B)(2)(IV).  IF THE MANNER IN WHICH CAPITAL ACCOUNTS ARE TO BE
MAINTAINED PURSUANT TO THIS ARTICLE IV SHOULD BE MODIFIED TO COMPLY WITH CODE
SECTION 704(B) AND THE TREASURY REGULATIONS THEREUNDER, THEN, NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THE METHOD IN WHICH CAPITAL ACCOUNTS ARE MAINTAINED
SHALL BE SO MODIFIED TO THE MINIMUM EXTENT REQUIRED TO COMPLY WITH SUCH
REGULATIONS; PROVIDED, HOWEVER, THAT ANY CHANGE IN THE MANNER OF MAINTAINING
CAPITAL ACCOUNTS SHALL NOT ALTER THE ECONOMIC AGREEMENT BETWEEN OR AMONG THE
MEMBERS WITHOUT MUTUAL AGREEMENT.


ARTICLE V


MEMBERS


SECTION 5.1                                   POWERS OF MEMBERS.  THE MEMBERS
SHALL HAVE THE POWER TO EXERCISE ANY AND ALL RIGHTS OR POWERS GRANTED TO THE
MEMBERS PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT.  NO MEMBER SHALL HAVE
THE POWER TO ACT FOR OR ON BEHALF OF, OR TO BIND, THE COMPANY WITHOUT THE PRIOR
WRITTEN APPROVAL OF THE MANAGING MEMBER.  ALL MEMBERS SHALL CONSTITUTE ONE CLASS
OR GROUP OF MEMBERS OF THE COMPANY FOR ALL PURPOSES OF THE DELAWARE ACT.


SECTION 5.2                                   REIMBURSEMENTS.  THE COMPANY SHALL
REIMBURSE THE MEMBERS AND OFFICERS OF THE COMPANY FOR ALL ORDINARY, REASONABLE
AND NECESSARY OUT-OF-POCKET EXPENSES INCURRED BY THE MEMBERS OR SUCH OFFICERS ON
BEHALF OF THE COMPANY WITH THE APPROVAL OF THE MANAGING MEMBER.  SUCH
REIMBURSEMENT SHALL BE TREATED AS AN EXPENSE OF THE COMPANY AND SHALL BE
ALLOCATED IN ACCORDANCE WITH ARTICLE VIII, AND SHALL NOT BE DEEMED TO CONSTITUTE
A DISTRIBUTIVE SHARE OF INCOME OR A DISTRIBUTION OR RETURN OF CAPITAL TO ANY
MEMBER.


SECTION 5.3                                   PARTITION.  EACH MEMBER WAIVES ANY
AND ALL RIGHTS THAT IT MAY HAVE TO MAINTAIN AN ACTION FOR PARTITION OF THE
COMPANY’S PROPERTY.


SECTION 5.4                                   ASSIGNMENTS BY AND WITHDRAWAL OF
MEMBERS.


(A)                                  PROHIBITED TRANSFERS.  NO MEMBER MAY RESIGN
OR WITHDRAW FROM THE COMPANY WITHOUT THE CONSENT OF THE MANAGING MEMBER.  NO
MEMBER SHALL SELL, TRANSFER, ASSIGN, CONVEY, PLEDGE, MORTGAGE, ENCUMBER,
HYPOTHECATE OR OTHERWISE DISPOSE OF OR SUFFER THE CREATION OF AN INTEREST IN OR
LIEN ON (A “TRANSFER”) ALL OR ANY PART OF ITS INTEREST WITHOUT THE CONSENT OF
THE MANAGING MEMBER; PROVIDED, HOWEVER, THAT SUCH CONSENT SHALL NOT BE NECESSARY
WITH RESPECT TO ANY PROPOSED TRANSFER WHICH CONSTITUTES A PERMITTED DISPOSITION.

11


--------------------------------------------------------------------------------




 


(B)                                 CONDITIONS TO TRANSFER.  ANY PURPORTED
TRANSFER OF ALL OR ANY PART OF ITS INTEREST BY A MEMBER SHALL REQUIRE THE MEMBER
TO NOTIFY THE COMPANY OF SUCH TRANSFER, INCLUDING THE NAME AND ADDRESS OF THE
TRANSFEREE.  ANY TRANSFER BY THE TRIBUNE MEMBERS SHALL ALSO BE CONDITIONED ON
COMPLIANCE WITH SECTION 5.4(F)(IV)(A).


(C)                                  NONCONFORMING TRANSFERS VOID.  ANY ACTUAL
OR PURPORTED TRANSFER OF ALL OR PART OF THE INTEREST OF ANY MEMBER THAT DOES NOT
COMPLY WITH THE PROVISIONS OF SECTION 5.4 SHALL BE VOID AND SHALL NOT BIND THE
COMPANY.  THE COMPANY SHALL INCUR NO LIABILITY FOR DISTRIBUTIONS MADE TO ANY
TRANSFEROR PRIOR TO COMPLIANCE WITH SECTION 5.4 WITH RESPECT TO THE INTEREST OR
PORTION THEREOF THAT IS THE SUBJECT OF ANY SUCH ACTUAL OR PURPORTED TRANSFER.


(D)                                 TRANSFEREE OF TRUST MEMBERS.  SUBJECT TO
SUBSECTION (F) BELOW, ANY TRANSFEREE OF AN INTEREST IN THE COMPANY UPON A
PERMITTED DISPOSITION BY THE TRUST MEMBERS SHALL AUTOMATICALLY BECOME A MEMBER
WITH RESPECT TO SUCH TRANSFERRED INTEREST, SUBJECT TO APPLICABLE LAW AND UPON
EXECUTION OF THIS AGREEMENT, A COUNTERPART OF THIS AGREEMENT OR OTHER DOCUMENTS
AGREEING TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.


(E)                                  TRANSFEREE OF TRIBUNE MEMBERS.  SUBJECT TO
SUBSECTION (F) BELOW, ANY TRANSFEREE OF A TRIBUNE MEMBER THAT IS A MEMBER SHALL
AUTOMATICALLY BECOME A MEMBER WITH RESPECT TO THE INTEREST SO TRANSFERRED.  A
TRANSFEREE OF A TRIBUNE MEMBER THAT IS NOT A MEMBER SHALL NOT BE ADMITTED AS A
MEMBER WITHOUT THE CONSENT OF THE MANAGING MEMBER, PROVIDED THAT NO SUCH CONSENT
SHALL BE REQUIRED WITH RESPECT TO A PERMITTED DISPOSITION, SUBJECT TO SUBSECTION
(F) BELOW AND APPLICABLE LAW, AND UPON EXECUTION OF THIS AGREEMENT, A
COUNTERPART OF THIS AGREEMENT OR OTHER DOCUMENTS AGREEING TO BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT, SUCH TRANSFEREE IN A PERMITTED DEPOSITION SHALL
AUTOMATICALLY BECOME A MEMBER WITH RESPECT TO SUCH TRANSFERRED INTEREST.  OTHER
THAN AS PROVIDED IN THE FOREGOING SENTENCES, NO TRANSFEREE OF A TRIBUNE MEMBER’S
INTEREST OR PORTION THEREOF SHALL BE ADMITTED AS A MEMBER WITHOUT THE CONSENT OF
THE MANAGING MEMBER.


(F)                                    CONDITIONS FOR ADMISSIONS.  NO TRANSFEREE
SHALL BE ADMITTED AS A MEMBER WITHOUT SATISFYING THE FOLLOWING CONDITIONS (ANY
ONE OR MORE OF WHICH MAY BE WAIVED BY THE MANAGING MEMBER):

(I)                                     THE TRANSFEROR OR TRANSFEREE SHALL
UNDERTAKE TO PAY ALL EXPENSES INCURRED BY THE COMPANY IN CONNECTION THEREWITH;

(II)                                  THE COMPANY SHALL RECEIVE FROM THE PERSON
TO WHOM SUCH TRANSFER IS TO BE MADE A COUNTERPART OF THIS AGREEMENT EXECUTED BY
OR ON BEHALF OF SUCH PERSON AND SUCH OTHER DOCUMENTS, INSTRUMENTS AND
CERTIFICATES AS MAY REASONABLY BE REQUESTED BY THE MANAGING MEMBER PURSUANT TO
WHICH SUCH TRANSFEREE SHALL BECOME BOUND BY THIS AGREEMENT WITH RESPECT TO THE
INTEREST, OR PORTION THEREOF, SO TRANSFERRED;

(III)                               THE COMPANY SHALL RECEIVE FROM THE PROPOSED
TRANSFEROR AND TRANSFEREE SUCH DOCUMENTS, OPINIONS, INSTRUMENTS AND CERTIFICATES
AS REASONABLY REQUIRED BY THE MANAGING MEMBER;

12


--------------------------------------------------------------------------------




 

(IV)                              THE COMPANY SHALL RECEIVE AN OPINION OF
COUNSEL TO THE COMPANY SUBSTANTIALLY TO THE EFFECT THAT THE ADMISSION OF THE
TRANSFEREE AS A MEMBER (OR IN THE CASE OF SECTION 5.4(B), THE CONSUMMATION OF
SUCH TRANSFER):

(A)                              WILL NOT CAUSE THE COMPANY TO BE TERMINATED
PURSUANT TO SECTION 708 OF THE CODE IF SUCH TERMINATION WOULD HAVE A MATERIAL
ADVERSE EFFECT ON ANY MEMBER, TO LOSE ITS STATUS AS A PARTNERSHIP FOR UNITED
STATES FEDERAL AND STATE INCOME TAX PURPOSES, OR TO BE CONSIDERED A PUBLICLY
TRADED PARTNERSHIP UNDER SECTION 7704(B) OF THE CODE; AND

(B)                                COMPLIES WITH ALL APPLICABLE LAWS AND
REGULATIONS, INCLUDING, WITHOUT LIMITATION, APPLICABLE FEDERAL AND STATE
SECURITIES LAWS AND THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS
AMENDED.

(V)                                 THE MEMBERS HEREBY WAIVE THE REQUIREMENTS OF
THIS SUBSECTION (F) WITH RESPECT TO ANY TRANSFER BY ANY TRIBUNE MEMBER OF ITS
INTEREST TO TRIBUNE OR ANY AFFILIATE OF TRIBUNE.


(G)                                 TRANSFER OF CONTROL.  TRIBUNE SHALL NOT,
WITHOUT THE CONSENT OF THE MANAGING MEMBER (WHICH SHALL NOT BE UNREASONABLY
WITHHELD), TRANSFER CONTROL OF FORTIFICATION, WICK, EAGLE 1 OR EAGLE 2, OR ANY
OTHER ENTITY SUBSTANTIALLY ALL OF THE VALUE OF WHICH IS ATTRIBUTABLE TO ITS
INTERESTS IN THE COMPANY, TO ANY PERSON THAT IS NOT AN AFFILIATE OF TRIBUNE.


ARTICLE VI


MANAGEMENT


SECTION 6.1                                   MANAGEMENT OF THE COMPANY.  TRUST
1 SHALL BE THE MANAGING MEMBER AND, IN SUCH CAPACITY, SUBJECT TO THE MANAGEMENT
OF THE PORTFOLIO BY THE INVESTMENT COMMITTEE IN ACCORDANCE WITH SECTION 6.3
HEREOF AND THE REQUIREMENTS SET FORTH IN SECTION 6.4 HEREOF, SHALL MANAGE THE
COMPANY IN ACCORDANCE WITH THIS AGREEMENT UNTIL SUCH TIME AS TRUST 1 ELECTS TO
RESIGN AS MANAGING MEMBER (AFTER PROVIDING NOT LESS THAN THREE (3) MONTHS’ PRIOR
WRITTEN NOTICE TO ALL OTHER MEMBERS), IN WHICH EVENT THE TRUST MEMBERS SHALL
ELECT A MANAGING MEMBER TO REPLACE TRUST 1.  EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT, THE MANAGING MEMBER SHALL HAVE FULL, EXCLUSIVE AND COMPLETE
DISCRETION TO MANAGE AND CONTROL THE BUSINESS AND AFFAIRS OF THE COMPANY, TO
MAKE ALL DECISIONS AFFECTING THE BUSINESS AND AFFAIRS OF THE COMPANY AND TO TAKE
ALL SUCH ACTIONS AS THE MANAGING MEMBER DEEMS NECESSARY OR APPROPRIATE TO
ACCOMPLISH THE PURPOSE OF THE COMPANY SET FORTH HEREIN.  THE MANAGING MEMBER MAY
APPOINT INDIVIDUALS AS OFFICERS OR EMPLOYEES OF THE COMPANY WITH SUCH TITLES AS
IT MAY ELECT, INCLUDING BUT NOT LIMITED TO PRESIDENT, TREASURER AND SECRETARY. 
EXCEPT AS PROVIDED HEREIN, THE OFFICERS OF THE COMPANY SHALL HAVE SUCH POWERS
AND DUTIES IN THE MANAGEMENT OF THE COMPANY AS MAY BE PRESCRIBED IN A RESOLUTION
BY THE MANAGING MEMBER AND, TO THE EXTENT NOT PROVIDED AS GENERALLY PERTAINS TO
THEIR RESPECTIVE OFFICES, AS IF THE COMPANY WERE A CORPORATION GOVERNED BY THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, SUBJECT TO THE CONTROL AND
REMOVAL BY THE MANAGING MEMBER.


SECTION 6.2                                   POWERS OF THE MANAGING MEMBER. 
SUBJECT TO THE LIMITATIONS OTHERWISE SET FORTH IN THIS AGREEMENT, THE MANAGING
MEMBER SHALL HAVE THE RIGHT, POWER AND AUTHORITY, IN

13


--------------------------------------------------------------------------------





 


THE MANAGEMENT OF THE BUSINESS AND AFFAIRS OF THE COMPANY, TO DO OR CAUSE TO BE
DONE ANY AND ALL ACTS, AT THE EXPENSE OF THE COMPANY, DEEMED BY THE MANAGING
MEMBER TO BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE BUSINESS, PURPOSES AND
OBJECTIVES OF THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MANAGING MEMBER SHALL HAVE THE POWER AND AUTHORITY TO:


(A)                                  ESTABLISH A RECORD DATE WITH RESPECT TO ALL
ACTIONS TO BE TAKEN HEREUNDER THAT REQUIRE A RECORD DATE BE ESTABLISHED,
INCLUDING WITH RESPECT TO ALLOCATIONS AND DISTRIBUTIONS;


(B)                                 BRING AND DEFEND ON BEHALF OF THE COMPANY
ACTIONS AND PROCEEDINGS AT LAW OR IN EQUITY BEFORE ANY COURT OR GOVERNMENTAL,
ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR COMMISSION OR OTHERWISE; AND


(C)                                  EXECUTE ALL DOCUMENTS OR INSTRUMENTS,
PERFORM ALL DUTIES AND POWERS AND DO ALL THINGS FOR AND ON BEHALF OF THE COMPANY
IN ALL MATTERS NECESSARY, DESIRABLE, CONVENIENT OR INCIDENTAL TO THE PURPOSE OF
THE COMPANY, INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTS, AGREEMENTS AND
INSTRUMENTS RELATED THERETO AND THE CONSUMMATION OF ALL TRANSACTIONS
CONTEMPLATED THEREBY.

The expression of any power or authority of the Managing Member in this
Agreement shall not in any way limit or exclude any other power or authority
which is not specifically or expressly set forth in this Agreement.


SECTION 6.3                                   INVESTMENT COMMITTEE.


(A)                            NUMBER OF INVESTMENT COMMITTEE MEMBERS.  THE
NUMBER OF MEMBERS OF THE INVESTMENT COMMITTEE SHALL BE THREE.  TRIBUNE SHALL
HAVE THE RIGHT TO DESIGNATE ONE MEMBER OF THE INVESTMENT COMMITTEE (THE “TRIBUNE
DESIGNATED INVESTMENT COMMITTEE MEMBER”), OF WHICH THE INITIAL MEMBER SHALL BE
CHANDLER BIGELOW.  TRUST 1 AND TRUST 2 SHALL HAVE THE RIGHT TO DESIGNATE TWO
MEMBERS (THE “TRUST DESIGNATED INVESTMENT COMMITTEE MEMBERS”), OF WHICH THE
INITIAL MEMBERS SHALL BE WILLIAM STINEHART AND WARREN WILLIAMSON; PROVIDED,
HOWEVER, THAT FOLLOWING THE TRUST TERMINATION, THE TRUST DESIGNATED INVESTMENT
COMMITTEE MEMBERS SHALL BE DESIGNATED BY THE REPRESENTATIVES.  NOTWITHSTANDING
THE FOREGOING, IF AT ANY TIME TRIBUNE IS NO LONGER A MEMBER, ANY MEMBER OF THE
INVESTMENT COMMITTEE DESIGNATED BY TRIBUNE SHALL BE REMOVED AND REPLACED WITH AN
ADDITIONAL DESIGNEE OF THE TRUST MEMBER AND, THEREAFTER, ALL THREE MEMBERS OF
THE INVESTMENT COMMITTEE SHALL BE DESIGNATED BY THE TRUST MEMBERS.  EACH MEMBER
OF THE INVESTMENT COMMITTEE SHALL HOLD OFFICE UNTIL HIS OR HER SUCCESSOR SHALL
HAVE BEEN DESIGNATED PURSUANT TO PARAGRAPH (D) BELOW OR UNTIL SUCH MEMBER OF THE
INVESTMENT COMMITTEE SHALL RESIGN OR SHALL HAVE BEEN REMOVED IN THE MANNER
PROVIDED HEREIN.  ALL MEMBERS OF THE INVESTMENT COMMITTEE SHALL BE EITHER
(I) MEMBERS OF THE COMPANY, (II) OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES OR
BENEFICIARIES OF A MEMBER OF THE COMPANY OR (III) AFTER THE TRUST TERMINATION,
THE REPRESENTATIVES.


(B)                                 REMOVAL OF INVESTMENT COMMITTEE MEMBERS. 
ANY MEMBER OF THE INVESTMENT COMMITTEE MAY BE REMOVED AT ANY TIME, WITH OR
WITHOUT CAUSE, BY THE MEMBER(S) THEN ENTITLED TO DESIGNATE SUCH MEMBER OF THE
INVESTMENT COMMITTEE.

14


--------------------------------------------------------------------------------





 


(C)                                  RESIGNATION.  ANY PERSON MAY RESIGN AS A
MEMBER OF THE INVESTMENT COMMITTEE AT ANY TIME BY GIVING WRITTEN NOTICE TO THE
INVESTMENT COMMITTEE.  ANY SUCH RESIGNATION SHALL TAKE EFFECT AT THE TIME
SPECIFIED THEREIN, OR, IF THE TIME IS NOT SPECIFIED, IMMEDIATELY UPON ITS
RECEIPT BY THE INVESTMENT COMMITTEE.  ACCEPTANCE OF SUCH RESIGNATION SHALL NOT
BE NECESSARY TO MAKE IT EFFECTIVE.


(D)                                 VACANCIES.  ANY VACANCY ON THE INVESTMENT
COMMITTEE, WHETHER BECAUSE OF DEATH, RESIGNATION, DISQUALIFICATION, REMOVAL,
EXPIRATION OF TERM OR ANY OTHER CAUSE SHALL BE FILLED BY DESIGNATION BY THE
MEMBER(S) WHO APPOINTED THE MEMBER OF THE INVESTMENT COMMITTEE WHOSE DEPARTURE
CREATED SUCH VACANCY.  SUCH DESIGNATION SHALL BE EFFECTED BY NOTICE DELIVERED TO
THE INVESTMENT COMMITTEE.  EACH MEMBER OF THE INVESTMENT COMMITTEE SO CHOSEN TO
FILL A VACANCY SHALL REMAIN A MEMBER OF THE INVESTMENT COMMITTEE UNTIL HIS OR
HER SUCCESSOR SHALL HAVE BEEN DESIGNATED OR UNTIL HE OR SHE SHALL RESIGN OR
SHALL HAVE BEEN REMOVED IN THE MANNER HEREIN PROVIDED.


(E)                                  POWERS OF INVESTMENT COMMITTEE.  THE
INVESTMENT COMMITTEE SHALL HAVE FULL, EXCLUSIVE AND COMPLETE AUTHORITY WITH
RESPECT TO THE MANAGEMENT OF THE PORTFOLIO.  IT IS EXPRESSLY ACKNOWLEDGED BY
EACH OF THE MEMBERS THAT THE POWER AND AUTHORITY OF THE MANAGING MEMBER INCLUDES
THE SOLE POWER AND AUTHORITY TO TRANSFER, DISPOSE OF, DIRECT THE VOTE OF OR TAKE
ANY OTHER ACTION WITH RESPECT TO, THE TRIBUNE SHARES AND THAT THE INVESTMENT
COMMITTEE SHALL HAVE NO AUTHORITY TO ACT WITH RESPECT TO THE TRIBUNE SHARES.


(F)                                    MEETINGS; PLACE OF MEETINGS; TELEPHONIC
PARTICIPATION.  MEETINGS OF THE INVESTMENT COMMITTEE MAY BE HELD AT SUCH TIMES
AND PLACES WITHIN OR WITHOUT THE STATE OF DELAWARE AS THE INVESTMENT COMMITTEE
MAY FROM TIME TO TIME BY RESOLUTION DESIGNATE OR AS SHALL BE DESIGNATED BY THE
PERSON OR PERSONS CALLING THE MEETING IN THE NOTICE OR WAIVER OF NOTICE OF ANY
SUCH MEETING.  REGULAR MEETINGS OF THE INVESTMENT COMMITTEE SHALL BE HELD NOT
LESS THAN QUARTERLY.  SPECIAL MEETINGS OF THE INVESTMENT COMMITTEE SHALL BE HELD
WHENEVER CALLED BY A MEMBER OF THE INVESTMENT COMMITTEE OR THE MANAGING MEMBER.
 NOTICE OF THE TIME AND PLACE OF EACH SUCH SPECIAL MEETING SHALL BE SENT BY
FACSIMILE TRANSMISSION, TELEGRAPH OR CABLE OR BE DELIVERED PERSONALLY OR MAILED
TO AND RECEIVED BY EACH MEMBER OF THE INVESTMENT COMMITTEE NOT LESS THAN 24
HOURS BEFORE THE TIME AT WHICH THE MEETING IS TO BE HELD.  NOTICE OF THE PURPOSE
OF A SPECIAL MEETING NEED NOT BE GIVEN.  NOTICE OF ANY MEETING OF THE INVESTMENT
COMMITTEE SHALL NOT BE REQUIRED TO BE GIVEN TO ANY MEMBER OF THE INVESTMENT
COMMITTEE WHO WAIVES SUCH NOTICE IN WRITING OR WHO IS PRESENT AT SUCH MEETING. 
AT THE REQUEST OF ANY INVESTMENT COMMITTEE MEMBER, ANY OR ALL INVESTMENT
COMMITTEE MEMBERS MAY PARTICIPATE IN ANY MEETING OF THE INVESTMENT COMMITTEE BY
MEANS OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT PURSUANT TO
WHICH ALL PERSONS PARTICIPATING IN THE MEETING OF THE INVESTMENT COMMITTEE CAN
HEAR EACH OTHER, AND SUCH PARTICIPATION SHALL CONSTITUTE PRESENCE IN PERSON AT
SUCH MEETING.  MINUTES OF THE MEETINGS SHALL BE RECORDED.


(G)                                 MANNER OF ACTING AND QUORUM.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR THE DELAWARE ACT, THE PRESENCE OF A
MAJORITY OF THE MEMBERS OF THE INVESTMENT COMMITTEE SHALL BE REQUIRED TO
CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS AT ANY MEETING OF THE
INVESTMENT COMMITTEE.  THE INVESTMENT COMMITTEE MEMBERS SHALL ACT ONLY AS AN
INVESTMENT COMMITTEE, AND THE INDIVIDUAL MEMBERS SHALL HAVE NO POWER AS SUCH. 
EACH MEMBER SHALL HAVE ONE VOTE.  ALL MATTERS SHALL BE DEEMED APPROVED BY THE
INVESTMENT COMMITTEE AT ANY

15


--------------------------------------------------------------------------------




 

meeting duly called and held, a quorum being present, by the affirmative vote of
a majority of the authorized number of members of the Investment Committee.


(H)                                 ACTION WITHOUT MEETING.  ANY ACTION REQUIRED
OR PERMITTED TO BE TAKEN OR WHICH MAY BE TAKEN AT ANY MEETING OF THE INVESTMENT
COMMITTEE MAY BE TAKEN WITHOUT A MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A
VOTE, IF A CONSENT IN WRITING, SETTING FORTH THE ACTION SO TAKEN, SHALL BE
SIGNED BY A MAJORITY OF THE AUTHORIZED NUMBER OF MEMBERS OF THE INVESTMENT
COMMITTEE AND SUCH WRITTEN CONSENT IS FILED WITH THE MINUTES OF PROCEEDINGS OF
THE INVESTMENT COMMITTEE.


SECTION 6.4                                   TRUSTS PORTFOLIO COMMITTEE.  THE
TRUSTS PORTFOLIO COMMITTEE SHALL CONSIST OF THE TRUST DESIGNATED INVESTMENT
COMMITTEE MEMBERS AND SHALL HAVE FULL, EXCLUSIVE AND COMPLETE AUTHORITY WITH
RESPECT TO THE MANAGEMENT OF THE TRUSTS PORTFOLIO.


SECTION 6.5                                   ACTIONS REQUIRING MUTUAL
AGREEMENT.  THE FOLLOWING ACTIONS AND OTHER ACTIONS SO DESIGNATED THROUGHOUT
THIS AGREEMENT SHALL NOT BE TAKEN BY THE COMPANY, WHETHER AT THE DIRECTION OF
THE MANAGING MEMBER OR AT THE DIRECTION OF THE INVESTMENT COMMITTEE, WITHOUT
MUTUAL AGREEMENT:


(A)                                  ANY CHANGE IN THE BUSINESS PURPOSE OF THE
COMPANY; OR


(B)                                 THE INCURRENCE OF ANY INDEBTEDNESS BY THE
COMPANY (OTHER THAN INDEBTEDNESS INCURRED IN THE MANAGEMENT OF THE SECURITIES
PORTFOLIOS AS APPROVED BY THE MANAGING MEMBER).


SECTION 6.6                                   RELIANCE BY THIRD PARTIES.  ANY
PERSON DEALING WITH THE COMPANY MAY RELY UPON A CERTIFICATE SIGNED BY THE
MANAGING MEMBER OR ANY OFFICER OF THE COMPANY APPOINTED BY THE MANAGING MEMBER
INCLUDING, BUT NOT LIMITED TO, THE PRESIDENT, ANY VICE PRESIDENT, THE SECRETARY
OR THE TREASURER AS TO:


(A)                                  THE IDENTITY OF THE MEMBERS OF THE
INVESTMENT COMMITTEE OR ANY MEMBER HEREOF;


(B)                                 THE EXISTENCE OR NON-EXISTENCE OF ANY FACT
OR FACTS WHICH CONSTITUTE A CONDITION PRECEDENT TO ACTS BY THE COMPANY OR IN ANY
OTHER MANNER GERMANE TO THE AFFAIRS OF THE COMPANY;


(C)                                  THE PERSONS WHO ARE AUTHORIZED TO EXECUTE
AND DELIVER ANY INSTRUMENT OR DOCUMENT OF OR ON BEHALF OF THE COMPANY; OR


(D)                                 ANY ACT OR FAILURE TO ACT BY THE COMPANY OR
AS TO ANY OTHER MATTER WHATSOEVER INVOLVING THE COMPANY OR ANY MEMBER.

16


--------------------------------------------------------------------------------




 


ARTICLE VII


MEETINGS OF MEMBERS


SECTION 7.1                                   MEETINGS OF THE MEMBERS.  MEETINGS
OF THE MEMBERS MAY BE CALLED AT ANY TIME BY THE MANAGING MEMBER.  EACH MEETING
OF MEMBERS SHALL BE CONDUCTED BY SUCH PERSON THAT THE MANAGING MEMBER MAY
DESIGNATE OR, IF THE MANAGING MEMBER FAILS TO DO SO, BY SUCH OTHER PERSON THAT A
MAJORITY OF THE MEMBERS PRESENT IN PERSON OR BY PROXY SPECIFY.


SECTION 7.2                                   PLACE OF MEETINGS; PARTICIPATION
BY TELEPHONE.  ALL MEETINGS OF THE MEMBERS OF THE COMPANY SHALL BE HELD AT SUCH
PLACES, WITHIN OR WITHOUT THE STATE OF DELAWARE, AS MAY FROM TIME TO TIME BE
DESIGNATED BY THE MANAGING MEMBER AND SPECIFIED IN THE RESPECTIVE NOTICES OR
WAIVERS OF NOTICE THEREOF.  PARTICIPATION IN ANY MEETING MAY BE BY MEANS OF
CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT PURSUANT TO WHICH ALL
PERSONS PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER, AND SUCH PARTICIPATION
SHALL CONSTITUTE PRESENCE IN PERSON AT SUCH MEETING.  MINUTES OF THE MEETINGS
SHALL BE RECORDED.


SECTION 7.3                                   NOTICE OF MEETINGS.  NOTICE OF
EACH MEETING OF THE MEMBERS OF THE COMPANY SHALL BE GIVEN NOT LESS THAN TEN (10)
DAYS NOR MORE THAN SIXTY (60) DAYS BEFORE THE DATE OF THE MEETING TO EACH MEMBER
OF RECORD BY DELIVERING A TYPEWRITTEN OR PRINTED NOTICE THEREOF TO SUCH MEMBER
PERSONALLY, OR BY DEPOSITING SUCH NOTICE IN THE U.S. MAIL, IN A POSTAGE PREPAID
ENVELOPE, DIRECTED TO SUCH MEMBER AT SUCH MEMBER’S POST OFFICE ADDRESS FURNISHED
BY SUCH MEMBER TO THE SECRETARY OF THE COMPANY FOR SUCH PURPOSE OR, IF SUCH
MEMBER SHALL NOT HAVE FURNISHED TO THE SECRETARY OF THE COMPANY AN ADDRESS FOR
SUCH PURPOSE, THEN AT SUCH MEMBER’S POST OFFICE ADDRESS LAST KNOWN TO THE
COMPANY, OR BY TRANSMITTING A NOTICE THEREOF TO SUCH MEMBER AT SUCH ADDRESS BY
FACSIMILE, TELEGRAPH OR CABLE.  EVERY NOTICE OF A MEETING OF THE MEMBERS SHALL
STATE THE PLACE, DATE AND HOUR OF THE MEETING, AND THE PURPOSE OR PURPOSES FOR
WHICH THE MEETING IS CALLED.  NOTICE OF ANY MEETING OF MEMBERS SHALL NOT BE
REQUIRED TO BE GIVEN TO ANY MEMBER WHO SHALL HAVE WAIVED SUCH NOTICE, AND SUCH
NOTICE SHALL BE DEEMED WAIVED BY ANY MEMBER WHO SHALL ATTEND SUCH MEETING IN
PERSON OR BY PROXY, EXCEPT FOR ANY MEMBER WHO SHALL ATTEND SUCH MEETING FOR THE
EXPRESS PURPOSE OF OBJECTING, AT THE BEGINNING OF THE MEETING, TO THE
TRANSACTION OF ANY BUSINESS BECAUSE THE MEETING IS NOT LAWFULLY CALLED OR
CONVENED.  EXCEPT AS OTHERWISE EXPRESSLY REQUIRED BY LAW, NOTICE OF ANY
ADJOURNED MEETING OF THE MEMBERS NEED NOT BE GIVEN IF THE TIME AND PLACE THEREOF
ARE ANNOUNCED AT THE MEETING AT WHICH THE ADJOURNMENT IS TAKEN.


SECTION 7.4                                   ACTION WITHOUT MEETING.  ANY
ACTION REQUIRED TO BE TAKEN OR WHICH MAY BE TAKEN AT ANY MEETING OF MEMBERS OF
THE COMPANY MAY BE TAKEN WITHOUT A MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A
VOTE, IF THERE IS AN INSTRUMENT IN WRITING, SETTING FORTH THE ACTION SO TAKEN.


ARTICLE VIII


ALLOCATIONS


SECTION 8.1                                   ALLOCATIONS OF PROFITS AND
LOSSES.  NET PROFITS AND NET LOSSES OF THE COMPANY SHALL BE ALLOCATED 95% TO THE
TRUSTS AND 5% TO THE OTHER MEMBERS, EXCEPT THAT ALL NET

17


--------------------------------------------------------------------------------





 


PROFITS AND LOSSES WITH RESPECT TO THE TRUSTS PORTFOLIO SHALL BE ALLOCATED 100%
TO THE TRUSTS.  ALLOCATIONS AMONG THE OTHER MEMBERS SHALL BE MADE IN PROPORTION
TO THEIR RESPECTIVE PERCENTAGE INTERESTS.  ALLOCATIONS BETWEEN THE TRUSTS SHALL
BE MADE IN A MANNER CONSISTENT WITH THE DISTRIBUTION OF CASH TO THE TRUSTS
PURSUANT TO SECTION 9.6.


SECTION 8.2                                   REGULATORY ALLOCATIONS.  (A)  THE
FOREGOING PROVISIONS OF THIS ARTICLE VIII SHALL BE SUBJECT TO THE FOLLOWING
LIMITATION:  NO MEMBER SHALL BE ALLOCATED ANY ITEMS OF LOSS, EXPENSE OR
DEDUCTION HEREUNDER IF SUCH ALLOCATION RESULTS IN A AN ADJUSTED CAPITAL ACCOUNT
DEFICIT FOR SUCH MEMBER.  ANY BALANCE OF SUCH ITEMS OF LOSS, EXPENSE OR
DEDUCTION SHALL BE SPECIALLY ALLOCATED TO THE OTHER MEMBERS IN PROPORTION TO
THEIR POSITIVE CAPITAL ACCOUNT BALANCES.


(B)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS ARTICLE VIII, IN THE EVENT ANY MEMBER UNEXPECTEDLY RECEIVES ANY
ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN SECTIONS
1.704(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) AND 1.704-1(B)(2)(II)(D)(6) OF
THE TREASURY REGULATIONS, ITEMS OF INCOME AND GAIN SHALL BE SPECIALLY ALLOCATED
TO EACH SUCH MEMBER IN AN AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE
EXTENT REQUIRED BY THE TREASURY REGULATIONS, THE ADJUSTED CAPITAL ACCOUNT
DEFICIT OF SUCH MEMBER AS QUICKLY AS POSSIBLE, PROVIDED THAT AN ALLOCATION
PURSUANT TO THIS SECTION 8.2(B) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT
SUCH MEMBER WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AFTER ALL OTHER
ALLOCATIONS PROVIDED FOR IN THIS ARTICLE VIII HAVE BEEN TENTATIVELY MADE AS IF
THIS SECTION 8.2(B) WERE NOT IN THE AGREEMENT.


(C)                                  THE ALLOCATIONS SET FORTH IN SECTIONS
8.2(A) AND (B) (THE “REGULATORY ALLOCATIONS”) ARE INTENDED TO COMPLY WITH
CERTAIN REQUIREMENTS OF THE TREASURY REGULATIONS.  IT IS THE INTENT OF THE
MEMBERS THAT, TO THE EXTENT POSSIBLE, ALL  REGULATORY ALLOCATIONS SHALL BE
OFFSET EITHER WITH OTHER REGULATORY ALLOCATIONS OR WITH SPECIAL ALLOCATIONS OF
OTHER ITEMS OF INCOME, GAIN, LOSS OR DEDUCTION PURSUANT TO THIS SECTION 8.2. 
THEREFORE, NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE VIII (OTHER THAN
THE REGULATORY ALLOCATIONS), THE MANAGING MEMBER SHALL MAKE SUCH OFFSETTING
SPECIAL ALLOCATIONS OF INCOME, GAIN, LOSS OR DEDUCTION IN WHATEVER MANNER THEY
DETERMINE IS APPROPRIATE SO THAT, AFTER SUCH OFFSETTING ALLOCATIONS ARE MADE,
EACH MEMBER’S CAPITAL ACCOUNT BALANCE IS, TO THE EXTENT POSSIBLE, EQUAL TO THE
CAPITAL ACCOUNT BALANCE SUCH MEMBER WOULD HAVE HAD IF THE REGULATORY ALLOCATIONS
WERE NOT PART OF THE AGREEMENT AND ALL ITEMS WERE ALLOCATED PURSUANT TO
ARTICLE VIII (OTHER THAN SECTIONS 8.2(A) AND (B)).


SECTION 8.3                                   TAX ALLOCATIONS; SECTION 704(C) OF
THE CODE.


(A)                                  IN ACCORDANCE WITH SECTION 704(C) OF THE
CODE AND THE TREASURY REGULATIONS THEREUNDER, INCOME, GAIN, LOSS AND DEDUCTION
WITH RESPECT TO ANY PROPERTY CONTRIBUTED TO THE CAPITAL OF THE COMPANY SHALL,
SOLELY FOR INCOME TAX PURPOSES, BE ALLOCATED AMONG THE MEMBERS SO AS TO TAKE
ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF SUCH PROPERTY TO THE
COMPANY FOR FEDERAL INCOME TAX PURPOSES AND ITS INITIAL GROSS ASSET VALUE
(COMPUTED IN ACCORDANCE WITH PARAGRAPH (A) OF THE DEFINITION OF “GROSS ASSET
VALUE” CONTAINED IN SECTION 1.1 HEREOF).


(B)                                 IN THE EVENT THE GROSS ASSET VALUE OF ANY
COMPANY ASSET IS ADJUSTED PURSUANT TO PARAGRAPH (B) OF THE DEFINITION OF “GROSS
ASSET VALUE” CONTAINED IN SECTION 1.1

18


--------------------------------------------------------------------------------





 


HEREOF, SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS AND DEDUCTION WITH RESPECT
TO SUCH ASSET SHALL TAKE ACCOUNT OF ANY VARIATION BETWEEN THE ADJUSTED BASIS OF
SUCH ASSET FOR FEDERAL INCOME TAX PURPOSES AND ITS GROSS ASSET VALUE IN THE SAME
MANNER AS UNDER SECTION 704(C) OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER.


(C)                                  ANY ELECTIONS OR OTHER DECISIONS RELATING
TO ALLOCATIONS UNDER THIS SECTION 8.3, SHALL BE MADE BY THE MANAGING MEMBER IN
ANY MANNER THAT REASONABLY REFLECTS THE PURPOSE AND INTENTION OF THIS
AGREEMENT.  ALL ITEMS RELEVANT UNDER SECTION 704(C) OF THE CODE SHALL BE
ALLOCATED BASED ON THE “TRADITIONAL METHOD” DEFINED IN TREASURY REGULATIONS
SECTION 1.704-3(B).  ALLOCATIONS PURSUANT TO THIS SECTION 8.3 ARE SOLELY FOR
PURPOSES OF FEDERAL, STATE AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY
BE TAKEN INTO ACCOUNT IN COMPUTING, ANY MEMBER’S CAPITAL ACCOUNT, OTHER ITEMS OR
DISTRIBUTIONS PURSUANT TO ANY PROVISION OF THIS AGREEMENT.


(D)                                 THE MEMBERS ARE AWARE OF THE INCOME TAX
CONSEQUENCES OF THE ALLOCATIONS MADE BY THIS ARTICLE VIII AND HEREBY AGREE TO BE
BOUND BY THE PROVISIONS OF THIS ARTICLE VIII IN REPORTING THEIR SHARES OF
COMPANY INCOME AND LOSS FOR ALL INCOME TAX PURPOSES.


ARTICLE IX


DISTRIBUTIONS


SECTION 9.1                                   DISTRIBUTIONS GENERALLY.

Payments shall be made to the Members by the Company at such times as are
determined by the Managing Member, but in no event less frequently than once per
calendar quarter.  The amounts so advanced to the Members shall be treated as
advances or drawings of money against their distributive shares of Company
income and as current distributions made on the last day of the Company’s
taxable year.  Except in connection with a liquidation of the Company (which
shall be governed by Section 9.4), any distribution shall be made 95% to the
Trusts and 5% to the other Members.  Distributions among the other Members shall
be in proportion to their Percentage Interests.  Distributions between the
Trusts shall be in accordance with Section 9.6 below.


SECTION 9.2                                   TRUSTS PORTFOLIO.

The Trusts shall have the right to have the Company transfer any distributions
to which the Trusts are otherwise entitled under this Agreement to a separate
Company account designated as the Trusts Portfolio.  The Trusts Portfolio shall
be invested as determined by a committee comprised of the Trust Designated
Investment Committee Members (the “Trusts Portfolio Committee”).  The Trusts
Portfolio Committee shall have the right to require the distribution to the
Trust Members of all or a portion of the assets or proceeds in the Trusts
Portfolio at any time and from time to time.


SECTION 9.3                                   TAX DISTRIBUTIONS.

Notwithstanding anything herein to the contrary, the Company shall use
commercially reasonable efforts (which shall not require the incurrence of debt
by the Company) to distribute

19


--------------------------------------------------------------------------------




 

to each Member with respect to each Fiscal Year an amount of cash (taking into
account all other distributions that the Member has received with respect to
such Fiscal Year) equal to the “Tax Distribution” with respect to that Member
for that Fiscal Year.  The Tax Distribution, if any, with respect any Member for
any Fiscal Year shall be made no later than March 31 following each Fiscal Year,
and shall be made more frequently if the Managing Member determines that more
frequent distributions are necessary in order to correspond to the Member’s
estimated tax obligations.  “Tax Distribution” with respect to any Member for
any Fiscal Year means the net federal taxable income of the Company, if any,
allocable to such Member with respect to such Fiscal Year, multiplied by the
maximum combined federal and state income tax rate applicable to a corporate
member.  Amounts distributed pursuant to this Section 9.3 shall be treated as
advance distributions of amounts to which the Member otherwise would be entitled
to pursuant to Section 9.1.


SECTION 9.4                                   LIQUIDATING DISTRIBUTIONS.

Liquidating distributions shall be made in accordance with the Member’s positive
Capital Account balances.  Prior to any liquidating distributions, the assets of
the Company shall be appraised at fair market value by an appraiser selected by
the Managing Member.  Any items of income, gain, loss, expense or deduction that
would have resulted had such assets been sold at such appraised fair market
value shall be allocated to the Members in accordance with Article VIII.  Each
Member shall then be entitled to receive cash and property with a fair market
value equal to the positive balance in such Member’s Capital Account after the
foregoing allocations.  No Member shall have the right to receive any particular
asset of the Company, and the nature of the assets to be distributed to each
Member shall be determined by the Managing Member.  No Member shall have the
obligation to restore or repay any negative balance in its Capital Account.


SECTION 9.5                                   LIMITATION ON DISTRIBUTIONS.

Notwithstanding any provision to the contrary contained in this Agreement, the
Company, and the Managing Member on behalf of the Company, shall not be required
to make a distribution to any Member on account of its Interests if such
distribution would violate Sections 18-607 or 18-804(a)(1) of the Delaware Act
or other applicable law.


SECTION 9.6                                   DISTRIBUTIONS TO TRUSTS.

All amounts distributable to the Trusts pursuant to Section 9.1, Section 9.2 and
Section 9.3 shall be aggregated and divided among the Trust Members as follows:

(a)                                  (i)  cash distributed to the Trusts in the
first quarter of any Fiscal Year shall be distributed first to Trust 2 until
such time as the amount of cash distributed to Trust 2 in such quarter under
this Section 9.6(a)(i) is equal to $6,600,000; and (ii) the remainder of the
cash distributed to the Trusts in such quarter shall be distributed 47.63% to
Trust 1 and 52.37% to Trust 2;

(b)                                 (i)  cash distributed to the Trusts in the
second quarter of any Fiscal Year shall be distributed first to Trust 2 until
such time as the amount of cash distributed to Trust 2 in such Fiscal Year under
Section 9.6(a)(i) and this Section 9.6(b)(i) is equal to $13,200,000; and

20


--------------------------------------------------------------------------------




 

(ii)  the remainder of the cash distributed to the Trusts in such quarter shall
be distributed 47.63% to Trust 1 and 52.37% to Trust 2;

(c)                                  (i)  cash distributed to the Trusts in the
third quarter of any Fiscal Year shall be distributed first to Trust 2 until
such time as the amount of cash distributed to Trust 2 in such Fiscal Year under
Sections 9.6(a)(i) and 9.6(b)(i) and this Section 9.6(c)(i) is equal to
$19,800,000; and (ii)  the remainder of the cash distributed to the Trusts in
such quarter shall be distributed 47.63% to Trust 1 and 52.37% to Trust 2; and

(d)                                 (i)  cash distributed to the Trusts in the
fourth quarter of any Fiscal Year shall be distributed first to Trust 2 until
such time as the amount of cash distributed to Trust 2 in such Fiscal Year under
Sections 9.6(a)(i), 9.6(b)(i) and 9.6(c)(i) and this Section 9.6(d)(i) is equal
to $26,400,000; and (ii)  the remainder of the cash distributed to the Trusts in
such quarter shall be distributed 47.63% to Trust 1 and 52.37% to Trust 2.


ARTICLE X


BOOKS AND RECORDS


SECTION 10.1                            BOOKS, RECORDS AND FINANCIAL STATEMENTS.


(A)                                  AT ALL TIMES DURING THE CONTINUANCE OF THE
COMPANY, THE COMPANY SHALL MAINTAIN, AT ITS PRINCIPAL PLACE OF BUSINESS,
SEPARATE BOOKS OF ACCOUNT FOR THE COMPANY THAT SHALL SHOW A TRUE AND ACCURATE
RECORD OF ALL COSTS AND EXPENSES INCURRED, ALL CHARGES MADE, ALL CREDITS MADE
AND RECEIVED AND ALL INCOME DERIVED IN CONNECTION WITH THE OPERATION OF THE
COMPANY BUSINESS ON A TAX BASIS, AND, TO THE EXTENT INCONSISTENT THEREWITH, IN
ACCORDANCE WITH THIS AGREEMENT.  IN ACCORDANCE WITH SECTION 18-305 OF THE
DELAWARE ACT, SUCH BOOKS OF ACCOUNT, TOGETHER WITH A COPY OF THIS AGREEMENT AND
OF THE CERTIFICATE, SHALL AT ALL TIMES BE OPEN TO INSPECTION AND EXAMINATION AT
REASONABLE TIMES BY EACH MEMBER AND ITS DULY AUTHORIZED REPRESENTATIVE FOR ANY
PURPOSE REASONABLY RELATED TO SUCH MEMBER’S INTEREST AS A MEMBER OF THE COMPANY.


(B)                                 THE FOLLOWING FINANCIAL INFORMATION SHALL BE
TRANSMITTED BY THE MANAGING MEMBER TO EACH MEMBER:

(I)                                     WITHIN THREE (3) MONTHS AFTER THE CLOSE
OF EACH FISCAL YEAR (OR SUCH LATER DATE AS NECESSARY DUE TO THE TIMING OF THE
RECEIPT OF SIMILAR INFORMATION FROM PARTNERSHIPS THE INTERESTS IN WHICH ARE HELD
BY THE COMPANY IN THE PORTFOLIO):

(A)                              AN AUDITED BALANCE SHEET OF THE COMPANY AS OF
THE CLOSE OF SUCH FISCAL YEAR;

(B)                                AN AUDITED STATEMENT OF COMPANY PROFITS AND
LOSSES FOR SUCH FISCAL YEAR;

21


--------------------------------------------------------------------------------




 

(C)                                A STATEMENT OF SUCH MEMBER’S CAPITAL ACCOUNT
AS OF THE CLOSE OF SUCH FISCAL YEAR, AND CHANGES THEREIN DURING SUCH FISCAL
YEAR; AND

(D)                               A STATEMENT INDICATING SUCH MEMBER’S SHARE OF
EACH ITEM OF COMPANY INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FOR SUCH FISCAL
YEAR FOR INCOME TAX PURPOSES.

(II)                                  WITHIN 90 DAYS AFTER THE CLOSE OF EACH
QUARTER:

(A)                              AN UNAUDITED BALANCE SHEET AS OF THE CLOSE OF
SUCH QUARTER; AND

(B)                                AN UNAUDITED STATEMENT OF COMPANY PROFITS AND
LOSSES FOR SUCH QUARTER.

(III)                               WITHIN 30 DAYS AFTER THE CLOSE OF EACH
CALENDAR MONTH, A REPORT OF COMPANY PROFIT AND LOSS FOR SUCH MONTH.


SECTION 10.2                            ACCOUNTING METHOD.  FOR BOTH FINANCIAL
AND TAX REPORTING PURPOSES AND FOR PURPOSES OF DETERMINING PROFITS AND LOSSES,
THE BOOKS AND RECORDS OF THE COMPANY SHALL BE KEPT ON THE ACCRUAL METHOD OF
ACCOUNTING APPLIED IN A CONSISTENT MANNER AND SHALL REFLECT ALL COMPANY
TRANSACTIONS AND BE APPROPRIATE FOR THE COMPANY’S BUSINESS.


SECTION 10.3                            AUDIT.  AT ANY TIME AND IN THE SOLE
DISCRETION OF THE MANAGING MEMBER, THE FINANCIAL STATEMENTS OF THE COMPANY MAY
BE AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE MANAGING
MEMBER, WITH SUCH AUDIT TO BE ACCOMPANIED BY A REPORT OF SUCH ACCOUNTANT
CONTAINING ITS OPINION.  THE COST OF SUCH AUDITS WILL BE AN EXPENSE OF THE
COMPANY.  A COPY OF ANY SUCH AUDITED FINANCIAL STATEMENTS AND ACCOUNTANT’S
REPORT WILL BE MADE AVAILABLE FOR INSPECTION BY THE MEMBERS.


ARTICLE XI


TAX MATTERS


SECTION 11.1                            TAX MATTERS MEMBER.


(A)                                  THE TAX MATTERS MEMBER SHALL ARRANGE FOR
THE PREPARATION OF AND TIMELY FILING OF ALL RETURNS RELATING TO COMPANY INCOME,
GAINS, LOSSES, DEDUCTIONS AND CREDITS, AS NECESSARY FOR FEDERAL, STATE AND LOCAL
INCOME TAX PURPOSES.  EACH MEMBER AGREES TO FURNISH THE COMPANY WITH ANY
REPRESENTATIONS AND FORMS AS SHALL REASONABLY BE REQUESTED BY THE COMPANY TO
ASSIST IT IN DETERMINING THE EXTENT OF AND IN FULFILLING ITS TAX OBLIGATIONS. 
THE TRIBUNE MEMBERS SHALL HAVE A RIGHT TO REVIEW IN DRAFT FORM ALL TAX RETURNS
OF THE COMPANY AT LEAST 10 DAYS PRIOR TO THE COMPANY FILING SUCH TAX RETURNS.


(B)                                 TRUST 1 IS HEREBY DESIGNATED AS “TAX MATTERS
MEMBER” OF THE COMPANY FOR PURPOSES OF § 6231(A)(7) OF THE CODE AND IS
AUTHORIZED AND REQUIRED TO REPRESENT THE COMPANY IN CONNECTION WITH ANY
ADMINISTRATIVE PROCEEDING AT THE COMPANY LEVEL WITH THE

22


--------------------------------------------------------------------------------





 


INTERNAL REVENUE SERVICE RELATING TO THE DETERMINATION OF ANY ITEM OF COMPANY
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FOR FEDERAL INCOME TAX PURPOSES.  IF FOR
ANY REASON THE TAX MATTERS MEMBER RESIGNS OR CAN NO LONGER SERVE IN THAT
CAPACITY, THE MANAGING MEMBER MAY DESIGNATE ANOTHER MEMBER TO BE THE TAX MATTERS
MEMBER.


(C)                                  THE TAX MATTERS MEMBER SHALL, WITHIN TEN
(10) DAYS OF THE RECEIPT OF ANY NOTICE FROM THE INTERNAL REVENUE SERVICE IN ANY
ADMINISTRATIVE PROCEEDING AT THE COMPANY LEVEL RELATING TO THE DETERMINATION OF
ANY COMPANY ITEM OF INCOME, GAIN, LOSS, DEDUCTION OR CREDIT, MAIL A COPY OF SUCH
NOTICE TO EACH MEMBER.


SECTION 11.2                            RIGHT TO MAKE SECTION 754 ELECTION.  THE
TAX MATTERS MEMBER MAY MAKE OR REVOKE, ON BEHALF OF THE COMPANY, ALL ELECTIONS
IN ACCORDANCE WITH SECTION 754 OF THE CODE, SO AS TO ADJUST THE BASIS OF COMPANY
PROPERTY IN THE CASE OF A DISTRIBUTION OF PROPERTY WITHIN THE MEANING OF
SECTION 734 OF THE CODE, AND IN THE CASE OF A TRANSFER OF A COMPANY INTEREST
WITHIN THE MEANING OF SECTION 743 OF THE CODE.  EACH MEMBER SHALL, UPON REQUEST
OF THE TAX MATTERS MEMBER, SUPPLY THE INFORMATION NECESSARY TO GIVE EFFECT TO
SUCH AN ELECTION.  ANY TRUST MEMBER OR REPRESENTATIVE HAS THE RIGHT TO REQUIRE
THE TAX MATTERS MEMBER TO MAKE A SECTION 754 ELECTION.


SECTION 11.3                            TAXATION AS PARTNERSHIP.  THE COMPANY
SHALL BE TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES.


ARTICLE XII


LIABILITY, EXCULPATION AND INDEMNIFICATION


SECTION 12.1                            LIABILITY.  EXCEPT AS OTHERWISE PROVIDED
BY THE DELAWARE ACT, THE DEBTS, OBLIGATIONS AND LIABILITIES OF THE COMPANY,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, SHALL BE SOLELY THE DEBTS,
OBLIGATIONS AND LIABILITIES OF THE COMPANY, AND NO COVERED PERSON SHALL BE
OBLIGATED PERSONALLY FOR ANY SUCH DEBT, OBLIGATION OR LIABILITY OF THE COMPANY
SOLELY BY REASON OF BEING A COVERED PERSON.


SECTION 12.2                            EXCULPATION.


(A)                                  NO COVERED PERSON SHALL BE LIABLE TO THE
COMPANY OR ANY OTHER COVERED PERSON FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY
REASON OF ANY ACT OR OMISSION PERFORMED OR OMITTED BY SUCH COVERED PERSON IN
GOOD FAITH ON BEHALF OF THE COMPANY AND IN A MANNER REASONABLY BELIEVED TO BE
IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY AND PROVIDED THAT SUCH
ACTION OR OMISSION DOES NOT CONSTITUTE FRAUD OR WILLFUL MISCONDUCT BY THE
COVERED PERSON.


(B)                                 A COVERED PERSON SHALL BE FULLY PROTECTED IN
RELYING IN GOOD FAITH UPON THE RECORDS OF THE COMPANY AND UPON SUCH INFORMATION,
OPINIONS, REPORTS OR STATEMENTS PRESENTED TO THE COMPANY BY ANY PERSON AS TO
MATTERS THE COVERED PERSON REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S
PROFESSIONAL OR EXPERT COMPETENCE AND WHO HAS BEEN SELECTED WITH REASONABLE CARE
BY OR ON BEHALF OF THE COMPANY, INCLUDING INFORMATION, OPINIONS, REPORTS OR
STATEMENTS AS TO THE VALUE AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS,
LOSSES, OR ANY OTHER FACTS

23


--------------------------------------------------------------------------------





 


PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO
MEMBERS MIGHT PROPERLY BE PAID.


SECTION 12.3                            DUTIES AND LIABILITIES OF COVERED
PERSONS.


(A)                                  TO THE EXTENT THAT, AT LAW OR IN EQUITY, A
COVERED PERSON HAS DUTIES (INCLUDING FIDUCIARY DUTIES) AND LIABILITIES RELATING
THERETO TO THE COMPANY OR TO ANY OTHER COVERED PERSON, A COVERED PERSON ACTING
UNDER THIS AGREEMENT SHALL NOT BE LIABLE TO THE COMPANY OR TO ANY OTHER COVERED
PERSON FOR ITS GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS AGREEMENT.  THE
PROVISIONS OF THIS AGREEMENT, TO THE EXTENT THAT THEY RESTRICT THE DUTIES AND
LIABILITIES OF A COVERED PERSON OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE
AGREED BY THE PARTIES HERETO TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF
SUCH COVERED PERSON.


(B)                                 UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
(I) WHENEVER A CONFLICT OF INTEREST EXISTS OR ARISES BETWEEN COVERED PERSONS, OR
(II) WHENEVER THIS AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREIN PROVIDES
THAT A COVERED PERSON SHALL ACT IN A MANNER THAT IS, OR PROVIDES TERMS THAT ARE,
FAIR AND REASONABLE TO THE COMPANY OR ANY MEMBER, THE COVERED PERSON SHALL
RESOLVE SUCH CONFLICT OF INTEREST, TAKING SUCH ACTION OR PROVIDING SUCH TERMS,
CONSIDERING IN EACH CASE THE RELATIVE INTEREST OF EACH PARTY (INCLUDING ITS OWN
INTEREST), SUCH CONFLICT, AGREEMENT, TRANSACTION OR SITUATION AND THE BENEFITS
AND BURDENS RELATING TO SUCH INTERESTS, ANY CUSTOMARY OR ACCEPTED INDUSTRY
PRACTICES, AND ANY APPLICABLE GENERALLY ACCEPTED ACCOUNTING PRACTICES OR
PRINCIPLES.  IN THE ABSENCE OF BAD FAITH BY THE COVERED PERSON, THE RESOLUTION,
ACTION OR TERM SO MADE, TAKEN OR PROVIDED BY THE COVERED PERSON SHALL NOT
CONSTITUTE A BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREIN
OR OF ANY DUTY OR OBLIGATION OF THE COVERED PERSON AT LAW OR IN EQUITY OR
OTHERWISE.


(C)                                  WHENEVER IN THIS AGREEMENT A COVERED PERSON
IS PERMITTED OR REQUIRED TO MAKE A DECISION (I) IN ITS “DISCRETION” OR UNDER A
GRANT OF SIMILAR AUTHORITY OR LATITUDE, THE COVERED PERSON SHALL BE ENTITLED TO
CONSIDER SUCH INTERESTS AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS,
AND SHALL HAVE NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST
OF OR FACTORS AFFECTING THE COMPANY OR ANY OTHER PERSON, OR (II) IN ITS “GOOD
FAITH” OR UNDER ANOTHER EXPRESS STANDARD, THE COVERED PERSON SHALL ACT UNDER
SUCH EXPRESS STANDARD AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT
STANDARD IMPOSED BY THIS AGREEMENT OR OTHER APPLICABLE LAW.


SECTION 12.4                            INDEMNIFICATION.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A COVERED PERSON SHALL BE ENTITLED TO
INDEMNIFICATION FROM THE COMPANY FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY SUCH
COVERED PERSON BY REASON OF ANY ACT OR OMISSION PERFORMED OR OMITTED BY SUCH
COVERED PERSON IN GOOD FAITH ON BEHALF OF THE COMPANY AND IN A MANNER REASONABLY
BELIEVED TO BE WITHIN THE SCOPE OF AUTHORITY CONFERRED ON SUCH COVERED PERSON BY
THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY INDEMNITY UNDER THIS SECTION 12.4
SHALL BE PROVIDED OUT OF AND TO THE EXTENT OF COMPANY ASSETS ONLY, AND NO
COVERED PERSON SHALL HAVE ANY PERSONAL LIABILITY ON ACCOUNT THEREOF.


SECTION 12.5                            EXPENSES.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EXPENSES (INCLUDING LEGAL FEES) INCURRED BY A
COVERED PERSON IN DEFENDING ANY CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING SHALL,
FROM TIME TO TIME, BE ADVANCED BY THE COMPANY PRIOR TO THE FINAL DISPOSITION OF
SUCH CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING UPON RECEIPT BY THE COMPANY OF AN

24


--------------------------------------------------------------------------------




 

undertaking by or on behalf of the Covered Person to repay such amount if it
shall be determined that the Covered Person is not entitled to be indemnified as
authorized in Section 12.4 hereof.


SECTION 12.6                            INSURANCE.  THE COMPANY MAY PURCHASE AND
MAINTAIN INSURANCE, TO THE EXTENT AND IN SUCH AMOUNTS AS THE MANAGING MEMBER
SHALL DEEM REASONABLE, ON BEHALF OF COVERED PERSONS AND SUCH OTHER PERSONS AS
THE MANAGING MEMBER SHALL DETERMINE, AGAINST ANY LIABILITY THAT MAY BE ASSERTED
AGAINST OR EXPENSES THAT MAY BE INCURRED BY ANY SUCH PERSON IN CONNECTION WITH
THE ACTIVITIES OF THE COMPANY OR SUCH INDEMNITIES, REGARDLESS OF WHETHER THE
COMPANY WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY
UNDER THE PROVISIONS OF THIS AGREEMENT.  THE MANAGING MEMBER AND THE COMPANY MAY
ENTER INTO INDEMNITY CONTRACTS WITH COVERED PERSONS AND ADOPT WRITTEN PROCEDURES
PURSUANT TO WHICH ARRANGEMENTS ARE MADE FOR THE ADVANCEMENT OF EXPENSES AND THE
FUNDING OF OBLIGATIONS UNDER SECTION 12.5 HEREOF AND CONTAINING SUCH OTHER
PROCEDURES REGARDING INDEMNIFICATION AS ARE APPROPRIATE.


SECTION 12.7                            OUTSIDE BUSINESS.  ANY MEMBER OR
AFFILIATE THEREOF MAY ENGAGE IN OR POSSESS AN INTEREST IN OTHER BUSINESS
VENTURES OF ANY NATURE OR DESCRIPTION INDEPENDENTLY OR WITH OTHERS, SIMILAR OR
DISSIMILAR TO THE BUSINESS OF THE COMPANY, AND THE COMPANY AND THE MEMBERS SHALL
HAVE NO RIGHTS BY VIRTUE OF THIS AGREEMENT IN AND TO SUCH INDEPENDENT VENTURES
OR THE INCOME OR PROFITS DERIVED THEREFROM, AND THE PURSUIT OF ANY VENTURE, EVEN
IF COMPETITIVE WITH THE BUSINESS OF THE COMPANY, SHALL NOT BE DEEMED WRONGFUL OR
IMPROPER.  NO MEMBER OR AFFILIATE THEREOF SHALL BE OBLIGATED TO PRESENT ANY
PARTICULAR INVESTMENT OPPORTUNITY TO THE COMPANY EVEN IF SUCH OPPORTUNITY IS OF
A CHARACTER THAT, IF PRESENTED TO THE COMPANY, COULD BE TAKEN BY THE COMPANY,
AND ANY MEMBER OR AFFILIATE THEREOF SHALL HAVE THE RIGHT TO TAKE FOR ITS OWN
ACCOUNT (INDIVIDUALLY OR AS A PARTNER, SHAREHOLDER, FIDUCIARY OR OTHERWISE) OR
RECOMMEND TO OTHERS ANY SUCH PARTICULAR INVESTMENT OPPORTUNITY.


ARTICLE XIII


DISSOLUTION, LIQUIDATION AND TERMINATION


SECTION 13.1                            DISSOLUTION.  THE COMPANY SHALL BE
DISSOLVED AND ITS AFFAIRS SHALL BE WOUND UP UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


(A)                                  AT ANY TIME THERE ARE NO MEMBERS OF THE
COMPANY, UNLESS THE COMPANY IS CONTINUED IN ACCORDANCE WITH THE DELAWARE ACT;


(B)                                 THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION UNDER SECTION 18-802 OF THE DELAWARE ACT; OR


(C)                                  UPON CONSENT OF THE TRUST MEMBERS.


SECTION 13.2                            NOTICE OF DISSOLUTION.  UPON THE
DISSOLUTION OF THE COMPANY, THE MANAGING MEMBER SHALL PROMPTLY NOTIFY THE
MEMBERS OF SUCH DISSOLUTION.


SECTION 13.3                            LIQUIDATION.  UPON DISSOLUTION OF THE
COMPANY, SUCH PERSON(S) WHO SHALL BE SELECTED BY THE MANAGING MEMBER, AS
LIQUIDATING TRUSTEE(S), SHALL IMMEDIATELY COMMENCE TO WIND UP THE COMPANY’S
AFFAIRS; PROVIDED, HOWEVER, THAT A REASONABLE TIME SHALL BE ALLOWED FOR

25


--------------------------------------------------------------------------------





 


THE ORDERLY LIQUIDATION OF THE ASSETS OF THE COMPANY AND THE SATISFACTION OF
LIABILITIES TO CREDITORS SO AS TO ENABLE THE MEMBERS TO MINIMIZE THE NORMAL
LOSSES ATTENDANT UPON A LIQUIDATION.  IN THE PERIOD OF DISSOLUTION AND
LIQUIDATION OF THE COMPANY, THE MEMBERS SHALL BE ALLOCATED ALL ITEMS AS
SPECIFIED IN ARTICLE VIII HEREOF, AND SHALL RECEIVE DISTRIBUTIONS OF CASH AS
PROVIDED BY SECTION 9.1; PROVIDED, HOWEVER, THAT THE LIQUIDATING TRUSTEES SHALL
HAVE THE DISCRETION TO SET ASIDE ADEQUATE RESERVES FOR THE PAYMENT OF THE
COMPANY’S EXPENSES AND LIABILITIES INCLUDING ALL CONTINGENT, CONDITIONAL OR
UNMATURED LIABILITIES OF THE COMPANY.  THE PROCEEDS OF LIQUIDATION SHALL BE
DISTRIBUTED IN ACCORDANCE WITH SECTION 9.4 AFTER SATISFACTION OF THE LIABILITIES
OF THE COMPANY, WHETHER BY PAYMENT OR THE MAKING OF REASONABLE PROVISION FOR THE
PAYMENT THEREOF.


SECTION 13.4                            TERMINATION.  THE COMPANY SHALL
TERMINATE WHEN ALL OF THE ASSETS OF THE COMPANY HAVE BEEN DISTRIBUTED IN THE
MANNER PROVIDED FOR IN THIS ARTICLE XIII, AND THE CERTIFICATE SHALL HAVE BEEN
CANCELED IN THE MANNER REQUIRED BY THE DELAWARE ACT.


SECTION 13.5                            CLAIMS OF THE MEMBERS.  MEMBERS AND
FORMER MEMBERS SHALL LOOK SOLELY TO THE COMPANY’S ASSETS FOR THE RETURN OF THEIR
CAPITAL CONTRIBUTIONS, AND IF THE ASSETS OF THE COMPANY REMAINING AFTER PAYMENT
OF OR DUE PROVISION FOR ALL DEBTS, LIABILITIES AND OBLIGATIONS OF THE COMPANY
ARE INSUFFICIENT TO RETURN SUCH CAPITAL CONTRIBUTIONS, THE MEMBERS AND FORMER
MEMBERS SHALL HAVE NO RECOURSE AGAINST THE COMPANY OR ANY OTHER MEMBER.


ARTICLE XIV


REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE MEMBERS


SECTION 14.1                            REPRESENTATIONS.  EACH MEMBER REPRESENTS
AND WARRANTS TO AND COVENANTS WITH THE OTHER MEMBERS AND THE COMPANY AS FOLLOWS:


(A)                                  IF SUCH MEMBER IS AN ENTITY, IT IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR FORMATION WITH ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


(B)                                 THIS AGREEMENT CONSTITUTES THE LEGAL, VALID
AND BINDING OBLIGATION OF SUCH MEMBER ENFORCEABLE AGAINST SUCH MEMBER IN
ACCORDANCE WITH ITS TERMS.


(C)                                  NO CONSENTS OR APPROVALS FROM, OR
NOTIFICATION OF OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON ARE
REQUIRED FOR SUCH MEMBER TO ENTER INTO THIS AGREEMENT.  ALL ACTION ON THE PART
OF SUCH MEMBER NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, HAVE
BEEN DULY TAKEN.


(D)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SUCH MEMBER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
SUCH MEMBER DO NOT CONFLICT WITH OR CONTRAVENE THE PROVISIONS OF ANY
ORGANIZATIONAL DOCUMENT, AGREEMENT OR INSTRUMENT BY WHICH SUCH MEMBER OR SUCH
MEMBER’S PROPERTIES ARE BOUND OR ANY LAW, RULE, REGULATION, ORDER OR DECREE TO
WHICH SUCH MEMBER OR SUCH MEMBER’S PROPERTIES ARE SUBJECT.

26


--------------------------------------------------------------------------------





 


SECTION 14.2                            CONFIDENTIALITY.


(A)                                  CONFIDENTIAL INFORMATION.  EACH MEMBER
SHALL, EXCEPT AS MAY BE SPECIFICALLY PERMITTED HEREUNDER, (I) USE ITS BEST
EFFORTS TO PROTECT THE PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY IN
THE SAME MANNER IT PROTECTS ITS OWN PROPRIETARY OR CONFIDENTIAL INFORMATION,
(II) NOT DISCLOSE TO ANY OTHER PERSON (OTHER THAN TO AFFILIATES OR THE
BENEFICIARIES OF THE TRUSTS WHO HAVE A LEGITIMATE NEED FOR OR RIGHT TO SUCH
INFORMATION AND WHO ARE ADVISED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION;
PROVIDED, HOWEVER, THAT SUCH MEMBER SHALL BE LIABLE FOR ANY DISCLOSURE OR USE OF
SUCH INFORMATION BY SUCH AFFILIATE OR BENEFICIARY AS IF SUCH MEMBER HAD SO
DISCLOSED OR USED SUCH INFORMATION) THE EXISTENCE OR TERMS OF THIS AGREEMENT, OR
ANY OTHER CONTRACT OR AGREEMENT BETWEEN THE COMPANY, THE MEMBERS OR THE MEMBERS’
AFFILIATES, UNLESS THE MANAGING MEMBER HAS CONSENTED THERETO, AND (III) NOT USE
THE CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE OTHERS EXCEPT TO THE EXTENT
AND FOR THE PURPOSES CONTEMPLATED IN THIS AGREEMENT OR PERMITTED BY ANY OTHER
CONTRACT OR AGREEMENT BETWEEN THE COMPANY, THE MEMBERS OR ANY OF THE MEMBERS’
AFFILIATES.


(B)                                 EXCEPTIONS.  THE OBLIGATIONS OF
CONFIDENTIALITY AND NONUSE IMPOSED UNDER THIS SECTION 14.2 SHALL NOT APPLY TO
ANY CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE DISCLOSING PARTY WHICH:

(I)                                     IS OR BECOMES PUBLIC OR AVAILABLE TO THE
GENERAL PUBLIC OTHERWISE THAN THROUGH ANY ACT OR DEFAULT OF THE NON-DISCLOSING
PARTY;

(II)                                  IS OBTAINED OR DERIVED FROM A THIRD PARTY
WHICH, TO THE BEST KNOWLEDGE OF THE NON-DISCLOSING PARTY, IS LAWFULLY IN
POSSESSION OF SUCH INFORMATION AND DOES NOT HOLD SUCH INFORMATION SUBJECT TO ANY
CONFIDENTIALITY OR NONUSE OBLIGATIONS; OR

(III)                               IS REQUIRED OR APPROPRIATE TO BE DISCLOSED
BY ONE OF THE PARTIES PURSUANT TO APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION,
DISCLOSURE REQUIRED OR APPROPRIATE UNDER THE SECURITIES ACT OR THE SECURITIES
EXCHANGE ACT); PROVIDED, HOWEVER, THAT (A) THE OBLIGATIONS OF CONFIDENTIALITY
AND NONUSE SHALL CONTINUE TO THE FULLEST EXTENT NOT IN CONFLICT WITH SUCH LAW OR
ORDER, AND (B) IF AND WHEN A PARTY IS REQUIRED TO DISCLOSE SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION PURSUANT TO ANY SUCH LAW OR ORDER, SUCH PARTY SHALL USE
ITS BEST EFFORTS TO (1) GIVE THE OTHER PARTY PROMPT NOTICE OF SUCH REQUIREMENT
SO AS TO PERMIT SUCH PARTY TIME IN WHICH TO APPEAL, OPPOSE OR TAKE OTHER
PROTECTIVE ACTION AND (2) OBTAIN A PROTECTIVE ORDER OR TAKE SUCH OTHER ACTIONS
AS WILL PREVENT OR LIMIT, TO THE FULLEST EXTENT POSSIBLE, PUBLIC ACCESS TO, OR
DISCLOSURE OF, SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION.


ARTICLE XV


MISCELLANEOUS


SECTION 15.1                            AMENDMENTS.  ANY AMENDMENT TO THIS
AGREEMENT SHALL BE ADOPTED AND BE EFFECTIVE AS AN AMENDMENT HERETO IF APPROVED
BY MUTUAL AGREEMENT; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE MADE, AND ANY
SUCH PURPORTED AMENDMENT SHALL BE VOID AND INEFFECTIVE, TO THE EXTENT THE RESULT
THEREOF WOULD BE TO CAUSE THE COMPANY TO BE TREATED AS ANYTHING OTHER THAN A
PARTNERSHIP FOR PURPOSES OF UNITED STATES INCOME TAXATION.

27


--------------------------------------------------------------------------------





 


SECTION 15.2                            NOTICES.  ALL NOTICES PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE,
AND SHALL BE DELIVERED, TELECOPIED OR MAILED BY REGISTERED OR CERTIFIED MAIL, AS
FOLLOWS.


(A)                                  IF GIVEN TO THE COMPANY, IN CARE OF THE
MANAGING MEMBER AT THE COMPANY’S MAILING ADDRESS SET FORTH BELOW:

Chandler Trust No. 1
350 West Colorado Blvd. Suite 230
Pasadena, California  91105


(B)                                 IF GIVEN TO ANY MEMBER, AT THE ADDRESS SET
FORTH ON SCHEDULE A OR, IF A CURRENT ADDRESS DOES NOT APPEAR ON SCHEDULE A, ON
THE BOOKS AND RECORDS OF THE COMPANY.

All such notices shall be deemed to have been given when received.


SECTION 15.3                            FAILURE TO PURSUE REMEDIES.  THE FAILURE
OF ANY PARTY TO SEEK REDRESS FOR VIOLATION OF, OR TO INSIST UPON THE STRICT
PERFORMANCE OF, ANY PROVISION OF THIS AGREEMENT SHALL NOT PREVENT A SUBSEQUENT
ACT, WHICH WOULD HAVE ORIGINALLY CONSTITUTED A VIOLATION FROM HAVING THE EFFECT
OF AN ORIGINAL VIOLATION.


SECTION 15.4                            CUMULATIVE REMEDIES.  THE RIGHTS AND
REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE AND THE USE OF ANY ONE RIGHT
OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE ITS RIGHT TO USE ANY OR ALL
OTHER REMEDIES.  SAID RIGHTS AND REMEDIES ARE GIVEN IN ADDITION TO ANY OTHER
RIGHTS THE PARTIES MAY HAVE BY LAW, STATUTE, ORDINANCE OR OTHERWISE.


SECTION 15.5                            BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF ALL OF THE PARTIES AND, TO THE EXTENT
PERMITTED BY THIS AGREEMENT, THEIR SUCCESSORS, LEGAL REPRESENTATIVES AND
ASSIGNS.


SECTION 15.6                            INTERPRETATION.  THROUGHOUT THIS
AGREEMENT, NOUNS, PRONOUNS AND VERBS SHALL BE CONSTRUED AS MASCULINE, FEMININE,
NEUTER, SINGULAR OR PLURAL, WHICHEVER SHALL BE APPLICABLE.  ALL REFERENCES
HEREIN TO “ARTICLES,” “SECTIONS” AND “PARAGRAPHS” SHALL REFER TO CORRESPONDING
PROVISIONS OF THIS AGREEMENT.


SECTION 15.7                            SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
THE OTHER PROVISIONS HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL
RESPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION WERE OMITTED.


SECTION 15.8                            COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL PARTIES
HERETO HAD SIGNED THE SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED
TOGETHER AND SHALL CONSTITUTE ONE INSTRUMENT.

Section 15.9                            Integration.  This Agreement, together
with that certain letter agreement of even date herewith among the Members,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

28


--------------------------------------------------------------------------------





SECTION 15.10                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
OF THE PARTIES HEREUNDER SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY SUCH LAWS
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 


SECTION 15.11                     CONSENT TO JURISDICTION AND FORUM SELECTION. 
TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED
AND LITIGATED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA OR THE STATE OF DELAWARE.  THE
AFOREMENTIONED CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND
NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION
BETWEEN THE PARTIES WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY
JURISDICTION OTHER THAN THAT SPECIFIED IN THIS PARAGRAPH.  TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH
RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH, AND
STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA OR THE STATE OF DELAWARE SHALL HAVE PERSONAL
JURISDICTION AND VENUE OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY AUTHORIZES
AND ACCEPTS SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY
ACTION AGAINST IT AS CONTEMPLATED BY THIS PARAGRAPH BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING
OF NOTICES AS SET FORTH IN THIS AGREEMENT.


SECTION 15.12                     ATTORNEYS’ FEES.  IF EITHER PARTY TO THIS
AGREEMENT SHALL BRING ANY ACTION, SUIT, COUNTERCLAIM, APPEAL OR ARBITRATION FOR
ANY RELIEF AGAINST THE OTHER TO ENFORCE THE TERMS HEREOF OR TO DECLARE RIGHTS
HEREUNDER (COLLECTIVELY, AN “ACTION”), THE LOSING PARTY SHALL PAY TO THE
PREVAILING PARTY A REASONABLE SUM FOR ATTORNEYS’ FEES AND COSTS INCURRED IN
BRINGING AND PROSECUTING SUCH ACTION AND/OR ENFORCING ANY JUDGMENT, ORDER,
RULING, OR AWARD.  FOR THE PURPOSES OF THIS PARAGRAPH, ATTORNEYS’ FEES SHALL
INCLUDE, WITHOUT LIMITATION, FEES INCURRED IN DISCOVERY, POSTJUDGMENT MOTIONS
AND COLLECTION ACTIONS, AND BANKRUPTCY LITIGATION.  “PREVAILING PARTY” WITHIN
THE MEANING OF THIS PARAGRAPH INCLUDES, WITHOUT LIMITATION, A PARTY WHO AGREES
TO DISMISS AN ACTION ON THE OTHER PARTY’S PAYMENT OF THE SUMS ALLEGEDLY DUE OR
PERFORMANCE OF THE COVENANTS ALLEGEDLY BREACHED, OR WHO OBTAINS SUBSTANTIALLY
THE RELIEF SOUGHT BY IT.

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date
first above stated.

MEMBERS:

 

TRIBUNE COMPANY,
a Delaware corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

Name:

Chandler Bigelow

 

Title:

Vice President

 

 

 

 

 

FORTIFICATION HOLDINGS CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

Name:

Chandler Bigelow

 

Title:

Vice President

 

 

 

 

 

 

 

WICK HOLDINGS CORPORATION, a Delaware
corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

Name:

Chandler Bigelow

 

Title:

Vice President

 

 

[Signature Page to Second Amended and Restated LLC Agreement of TMCT II, LLC]

 


--------------------------------------------------------------------------------




 

EAGLE NEW MEDIA INVESTMENTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name:

Chandler Bigelow

 

 

Title:

Vice President

 

 

 

 

 

 

 

EAGLE PUBLISHING INVESTMENTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name:

Chandler Bigelow

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated LLC Agreement of TMCT II, LLC]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 1

 

 

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler
Trust No. 1 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler
Trust No. 1 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of
Chandler Trust No. 1 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust
No. 1 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of
Chandler Trust No. 1 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust
No. 1 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of Chandler
Trust No. 1 under Trust Agreement dated
June 26, 1935

 

[Signature Page to Second Amended and Restated LLC Agreement of TMCT II, LLC]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 2

 

 

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler
Trust No. 2 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler
Trust No. 2 under Trust Agreement dated
June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of
Chandler Trust No. 2 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust
No. 2 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of
Chandler Trust No. 2 under Trust
Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust
No. 2 under Trust Agreement dated June 26,
1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of Chandler
Trust No. 2 under Trust Agreement dated
June 26, 1935

 

[Signature Page to Second Amended and Restated LLC Agreement of TMCT II, LLC]

 


--------------------------------------------------------------------------------